          Case 1:19-cr-00125-ABJ Document 84 Filed 08/05/19 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           :
                                           :
UNITED STATES OF AMERICA                   :
                                           :
      v.                                  :  Case No. 1:19-CR-00125 (ABJ)
                                          :
GREGORY B. CRAIG,                         :
                                          :
            Defendant.                    :
                                          :
__________________________________________:

            NOTICE OF SUPPLEMENT TO JOINT PRETRIAL STATEMENT

        Pursuant to the Court’s request on Friday, August 2, 2019, the parties have worked together

to remove unnecessary items from their exhibit lists. Accordingly, the United States hereby

submits this supplement to the parties’ joint pretrial statement.

   A.      Exhibit Lists

        The parties are attaching revised exhibit lists as Exhibit 1 (Government’s Exhibit List) and

Exhibit 2 (Defendant’s Exhibit List). These exhibit lists reflect the following changes:

        The government removed from its exhibit list the following exhibits to which the defense

had objected: GX 27, GX 33, GX 45, GX 65, GX 120, GX 153, GX 159, GX 169, GX 213, GX

215, GX 308, GX 309, GX 314, GX 330, GX 358, GX 416, GX 513, GX 538, GX 539, GX 662,

and GX 673. In addition, the government removed additional exhibits to which the defense had

not objected: GX 501, GX 502, GX 507-509, GX 512, GX 514-516, GX 519-520, GX 524, GX

527, GX 533, GX 541-543, and GX 545-546. The government planned to remove four additional

exhibits but is maintaining them at the defense’s request. The defense withdrew its objections to

GX 105 and GX 156.
          Case 1:19-cr-00125-ABJ Document 84 Filed 08/05/19 Page 2 of 3



        The defense removed from its exhibit list the following exhibits to which the government

had objected: DX 7, DX 10, DX 29, DX 45, DX 72, DX 82, DX 138, DX 144, DX 158, DX 166,

DX 185, DX 198, DX 204, DX 223, DX 232, DX 233, DX 264, DX 288, DX 296, DX 304, DX

315, DX 316, DX 321, DX 323, DX 325, DX 328. In addition, the defense removed additional

exhibits to which the government had not objected: DX 5, DX 146, DX 210, DX 217, DX 237,

DX 298, DX 31. The government withdrew its objections to DX 25, DX 160, DX 172, and DX

336.

   B.      Stipulations

        The parties continue to work together to reach agreement on additional stipulations and

will notify the Court promptly if these efforts prove successful.

                                      Respectfully submitted,

                                      JESSIE K. LIU
                                      UNITED STATES ATTORNEY
                                      D.C. Bar Number 472845


                                      By: /s/ Molly Gaston
                                      FERNANDO CAMPOAMOR-SÁNCHEZ (DC 451210)
                                      MOLLY GASTON (VA 78506)
                                      Assistant United States Attorneys
                                      United States Attorney’s Office
                                      555 Fourth Street, N.W.
                                      Washington, D.C. 20530
                                      Telephone: 202-252-7698/202-252-7803
                                      Fernando.Campoamor-Sanchez@usdoj.gov
                                      Molly.Gaston@usdoj.gov


                                      JOHN C. DEMERS
                                      ASSISTANT ATTORNEY GENERAL


                                      By: /s/ Jason B.A. McCullough
                                      JASON B.A. MCCULLOUGH (DC 998006; NY 4544953)
                                      Trial Attorney

                                                 2
        Case 1:19-cr-00125-ABJ Document 84 Filed 08/05/19 Page 3 of 3



                             Department of Justice
                             National Security Division
                             950 Pennsylvania Ave NW
                             Washington, D.C. 20530
                             Telephone: 202-616-1051
                             Jason.McCullough@usdoj.gov

Dated: August 5, 2019




                                      3
          Case 1:19-cr-00125-ABJ Document 84-1 Filed 08/05/19 Page 1 of 26



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
   __________________________________________
                                              :
                                              :
   UNITED STATES OF AMERICA                  :
                                              :
         v.                                   : Case No. 1:19-CR-00125 (ABJ)
                                              :
   GREGORY B. CRAIG,                         :
                                              :
               Defendant.                     :
                                              :
   __________________________________________:

                             GOVERNMENT’S EXHIBIT LIST


Exhibit #    Date            Description                 Bates Number          Objection
   1      12/18/2012 Letter from Hunt to Yaffa      USA-00021397-00021421   No Objection
   2       2/6/2013 Letter from Craig to Hunt       USA-00000091-00000142   No Objection
   3       4/9/2013 Letter from Hunt to Craig       USA-REL-0304839-        No Objection
                                                    0304841
   4       6/3/2013    Letter from Craig to Hunt    USA-REL-0159226-        No Objection
                                                    0159241
   5       9/5/2013    Letter from Hunt to Craig    USA-REL-0304852-        No Objection
                                                    0304853
   6       9/19/2013   Email; FARA                  USA-REL-0201346         No Objection
   7       9/20/2013   Email; First draft of a      USA-REL-0337507-        No Objection
                       response to FARA             0337510
   8       9/24/2013   Draft of Letter to FARA      USA-REL-0201350 -       Completeness
                       Division in the Department   0201352
                       of Justice
   9                   Document History Report      USA-REL-0237374         Lacks
                                                                            Foundation,
                                                                            Hearsay, FRE
                                                                            401, FRE 403
   10                  Document History Report                              Lacks
                                                    USA-REL-0237370         Foundation,
                                                                            Hearsay, FRE
                                                                            401, FRE 403
   11      9/26/2013 Letter from Craig to Hunt      USA-00000090            No Objection
   12     10/10/2013 Letter from Craig to Hunt      USA-00000087-00000088   No Objection
   13     1/16/2014 Letter from Hunt to Craig       USA-REL-0201303         No Objection
            Case 1:19-cr-00125-ABJ Document 84-1 Filed 08/05/19 Page 2 of 26



Exhibit #     Date                Description            Bates Number          Objection
   14         ND          OMB NO 1124-0001           USA-00021350-00021356   FRE 401, 403
                          FORM NSD-1
   15           ND        OMB NO. 1124-0002          USA-00021357-00021366   FRE 401, 403
                          FORM NSD-2
   16           ND        OMB NO 1124-0006           USA-00021367-00021368   FRE 401, 403
                          FORM NDS-3
   17           ND        OMB NO. 1124-0004          USA-00021369-00021370   FRE 401, 403
                          FORM NSD-4
   18           ND        OMB NO. 1124-0003          USA-00021371-00021372   FRE 401, 403
                          FORM NSD-5
   19           ND        OMB NO. 1124-0005          USA 00021373-00021374   FRE 401, 403
                          FORM NSD-6
Tabs 20 – 24 intentionally omitted.

   25       2/9/2012    Email; New business          USA-REL-0000409         No Objection
   26       2/10/2012   Email; New Business          USA-REL-0341447-        Hearsay
                        prospect: Ukraine            0341448
   27                   [Exhibit withdrawn]
   28       2/13/2012   Email; RE: Yulia             USA-REL-0157963         No Objection
                        Tymoshenko
   29       2/13/2012   Email; RE: Yulia             USA-REL-0157981         Completeness
                        Tymoshenko
   30       2/13/2012   Email; RE: Yulia             USA-REL-0157960-        No Objection
                        Tymoshenko                   0157961
   31       2/13/2012   Email; RE: Yulia             USA-REL-0157956-        No Objection
                        Tymoshenko                   0157957
   32       2/13/2012   Email; Ukraine -             USA-REL-0176754-        No Objection
                        Application of the Foreign   0176779
                        Agents Registration Act of
                        1938 (FARA)
   33                   [Exhibit withdrawn]
   34       2/20/2012   Email; Retainer letter       USA-REL-0000411-        Completeness
                                                     0000422
   35       2/28/2012   Email; Anything new          USA-REL-0110384         Completeness
   36       2/28/2012   Email; RE: Are you free to   USA-REL-0000435         No Objection
                        talk
   37        3/1/2012   Email; Re: Retainer letter   USA-REL-0000436         No Objection
   38        3/6/2012   Email; Re: Retainer letter   USA-REL-0000450-        No Objection
                                                     0000451
   39        3/6/2012   Email; Retainer letter and   USA-REL-0000447-        No Objection
                        Next Steps                   0000449
   40       3/17/2012   Email; RE: Good time to      USA-REL-0000459         No Objection
                        catch up today

                                                 2
            Case 1:19-cr-00125-ABJ Document 84-1 Filed 08/05/19 Page 3 of 26



Exhibit #      Date            Description                   Bates Number       Objection
   41       3/19/2012   Email; Re: Money                USA-REL-0000463      No Objection
   42       3/20/2012   Email; Re: Dates for trip       USA-REL-0000472-     No Objection
                                                        0000474
   43       3/22/2012   Email; Re: Meeting              USA-REL-0008100      No Objection
                        tomorrow
   44       3/23/2012   Calendar; Paul Manafort         USA-REL-0336965      No Objection
                        Mtg
   45                   [Exhibit withdrawn]
   46        4/5/2012   Document; Notes of              USA-REL0160995       No Objection
                        meetings
   47        4/5/2012   Email; Re [] Press Release      USA-REL-0177315-     No Objection
                                                        0177316
   48        4/5/2012   Email; Re [] Press Release      USA-REL-0177311-     No Objection
                                                        0177312
   49        4/5/2012   Email; Re [] Press Release      USA-REL-0177308-     No Objection
                                                        0177310
   50        4/5/2012   Email; Re [] Press Release      USA-REL-0177317-19   No Objection
   51        4/5/2012   Email; Re: Got a good           USA-REL-000647       No Objection
                        report
   52        4/5/2012   Email; Re: Tomorrow -           USA-REL-0027690      No Objection
                        Friday 4/6
   53        4/6/2012   Email; Re: Tomorrow -           USA-REL-0158092-     No Objection
                        Friday 4/6                      0158093
   54        4/7/2012   Email; Re: Tomorrow -           USA-REL-0027698-     No Objection
                        Friday 4/6                      0027700
   55       4/10/2012   Email; Procurator General       USA-REL-0008265      No Objection
                        wants us there
   56       4/11/2012   Email; Re:                      USA-REL-0158098      No Objection
   57       4/11/2012   Email; Re: Kuzmin on            USA-REL-0043806-     No Objection
                        New charges against Tymo        0043811
   58       4/11/2012   Email; Re: Urgent Problem       USA-REL-0000668-     Completeness
                                                        0000671
   59       4/11/2012   Email; Re: Urgent Problem       USA-REL-0000664      No Objection
   60       4/12/2012   Email; Re: Confirmation         USA-REL-0000663-67   No Objection
   61       4/13/2012   Email; Re: Ukraine Project      USA-REL-0177816      No Objection
   62                   Tab intentionally omitted.
   63       4/16/2012   Email; Re: re Ukraine wire      USA-REL-0177876-     FRE 401, FRE
                                                        0177877              403
   64       4/16/2012   Email; FARA issues              USA-REL-0177874-     No Objection
                                                        0177875
   65                   [Exhibit withdrawn]
   66       4/17/2012   Email; FARA issues              USA-REL-0046192      No Objection

                                                    3
            Case 1:19-cr-00125-ABJ Document 84-1 Filed 08/05/19 Page 4 of 26



Exhibit #       Date             Description                 Bates Number       Objection
   67        4/17/2012    Email; FW: Ukraine -          USA-REL-0163015-     No Objection
                          Application of the Foreign    0163041
                          Agents Registration Act of
                          1938 ("FARA") PROPER
                          ATTACHMENTS
   68        4/17/2012    Email; RE: FARA Issues        USA-REL-0045044      No Objection
   69        4/17/2012    Email; Re: FARA issues        USA-REL-0113037-     Completeness
                                                        0113038
   70        4/17/2012    Email; Re: FARA issues        USA-REL-0111929-     Completeness
                                                        0111930
   71        4/17/2012    Email; FARA issues            USA-REL-0111932-     No Objection
                                                        0111933
Tabs 72 - 99 intentionally omitted.

   100       4/19/2012    Email; PR Issues              USA-REL-0168280      Completeness
   101       4/23/2012    Email; Ukraine Status         USA-REL-0046959-61   No Objection
                          Report
   102       4/27/2012    Email; PR Firms               USA-REL-0047010      No Objection
   103       4/30/2012    Email; FW: Ukraine -          USA-REL-0027382-     No Objection
                          Application of the Foreign    0027384
                          Agents Registration Act of
                          1938 ("FARA") PROPER
                          ATTACHMENTS
   104       4/30/2012    Email; RE: 1230 at Hay        USA-REL-0000712      No Objection
                          Adams
   105       4/30/2012    Email; FW: PR Firms           USA-REL-0000711      No Objection
                          [Redacted]
   106       5/1/2012     Email; RE: Confidential:      USA-REL-0341095      Completeness
                          Prospective client
   107       5/3/2012     Email; Meeting Notes:         USA-REL-0114889-     No Objection
                          5/2/12                        0114893
   108       5/3/2012     Email; Re: Action Item        USA-REL-0000730-     No Objection
                                                        0000733
   109       5/3/2012     Email; Investigation of       USA-REL-0114885-     FRE 401, FRE
                          Tymo allegations of           0114888              403
                          "beating"
   110       5/3/2012     Email; RE: Investigation of   USA-REL-0047088      FRE 401, 403
                          Tymo allegations of
                          "beating"
   111       5/3/2012     Email; Resolving Letter       USA-REL-0000722-     No Objection
                          Agreement Issue               0000729
   112       5/7/2012     Email; PR Update              USA-REL-00047232-    Completeness
                                                        00047234
   113       5/7/2012     Email; RE: Tymo               USA-REL-0047212-13   Completeness

                                                   4
            Case 1:19-cr-00125-ABJ Document 84-1 Filed 08/05/19 Page 5 of 26



Exhibit #      Date            Description                 Bates Number        Objection
  114        5/7/2012   Email; RE: Tymo                USA-REL-0027354-56   No Objection
  115        5/9/2012   Email; RE:                     USA-REL-0027792-93   Completeness,
                                                                            FRE 401, FRE
                                                                            403
  116       5/10/2012   Email; RE: Kiev                USA-REL-0341033-     Completeness
                                                       0341036
  117       5/10/2012   Email; FTI                     USA-REL-0000769      Completeness
  118       5/11/2012   Email; Confidential:           USA-REL-0341125-26   No Objection
                        Project Veritas contract
  119       5/12/2012   Email; Ukraine                 USA-REL-0341414-     No Objection
                                                       0341415
  120                   [Exhibit withdrawn]
  121       5/15/2012   Email; Tymo -- your plans      USA-REL-0348634-     No Objection
                                                       0348637
  122       5/15/2012   Email; The Ministry of         USA-REL-0158406      No Objection
                        Justice, Government of
                        Ukraine
  123       5/18/2012   Email; Project Veritas         USA-REL-0347003-     No Objection
                                                       00347004
  124       5/22/2012    Email; Letter to Mr.          USA-REL-0170204-     No Objection
                         Vlasenko and Ms.              0170206
                         Tymoshenko delivered
  125       5/22/2012 Email; Re: Hostile US-           USA-REL-0342221-     FRE 401, FRE
                         based blogger                 0342224              403, Hearsay
  126       5/22/2012 Email; Re: Delivery of           USA-REL-0000841-     No Objection
                         letter to Vlasenko            0000842
  127       5/22/2012 Email; Re: Press                 USA-REL-0348566-     No Objection
                         statements                    0348570
  128       5/22/2012 Email; Re: Press                 USA-REL-0345061-     Completeness
                         statements                    0345066
  129       5/22/2012 Email; Re: Press                 USA-REL-0348047-     No Objection
                         statements                    0348052
  130       5/22/2012 Email; Re: Press                 USA-REL-0349988-     Completeness
                         statements                    0349994
  131       5/22/2012 Email; Re: Press                 USA-REL-0115565-     No Objection
                         statements                    00115568
  132       5/22/2012 Email; Re: Press                 USA-REL-0346816      No Objection
                         statements
  133       5/23/2012 Email; Re: Press                 USA-REL-0115733-     Completeness
                         statements                    0115739
Tabs 134 - 148 intentionally omitted.

  149       5/24/2012   Email; FW:                     USA-REL-0000876-     Completeness
                                                       0000889

                                                   5
            Case 1:19-cr-00125-ABJ Document 84-1 Filed 08/05/19 Page 6 of 26



Exhibit #      Date            Description                Bates Number        Objection
  150       5/24/2012   Email; Re: Letter             USA-REL-0008393      No Objection
                        Agreement
  151       5/29/2012   Email; Re: Ukraine            USA-REL-0341345-     Completeness
                        engagement                    0341348
  152       5/29/2012   Email; Re: Ukraine            USA-REL-0341349-     No Objection
                        engagement                    0341352
  153                   [Exhibit withdrawn]
  154        6/5/2012   Email: RE: Letter             USA-REL-0171488-     No Objection
                                                      0171490
  155        6/6/2012   Email: Ukraine update         USA-REL-0344307      No Objection
  156        6/6/2012   Email: Re: getting together   USA-REL-0000890-     No Objection
                        [Redacted]                    0000892
  157       6/7/2012    Email; Tymo - FTI Call        USA-REL-0171740-42   No Objection
  158       6/11/2012   Email; Re: Schedule for       USA-REL-0171872-     No Objection
                        the Week                      0171873
  159                   [Exhibit withdrawn]
  160       6/14/2012   Email; RE: Project 2          USA-REL-0172187      No Objection
  161       6/15/2012   Email; []                     USA-REL-0348605-     No Objection
                                                      0348613
  162       6/21/2012   Email: FW: Project Two        USA-REL-0172567      FRE 401, FRE
                                                                           403
  163       6/21/2012   Email: Re: Project Two        USA-REL-0172558-     FRE 401, FRE
                                                      0172559              403
  164       6/21/2012   Email: FW: Application of     USA-REL-0180790-     No Objection
                        the Foreign Agents            0180819
                        Registration Act of 1928
                        ("FARA") PROPER
                        ATTACHMENTS
  165       6/22/2012   Email; Re ??????????? 95      USA-REL-0000914      FRE 401, FRE
                        ???????????                                        403
  166       6/24/2012   Email; Legal Report           UUSA-REL2-0003962    No Objection
  167       6/25/2012   Email; RE: Vlasenko           USA-REL-0050383      No Objection
  168       6/26/2012   Email: FW: Statute request    USA-REL-0155041-     FRE 401, FRE
                                                      0155101              403,
                                                                           Completeness
  169                   [Exhibit withdrawn]
  170       7/2/2012    Email; RE: Tymoschenko        USA-REL-0158609      No Objection
  171       7/9/2012    Email; FTI                    USA-REL-0051030      No Objection
  172       7/10/2012   Email; Re: Tymo Project 2     USA-REL-0172966-     FRE 401, FRE
                        Meetings                      0172968              403
  173       7/12/2012   Email; PK: Vin Weber,         USA-REL-0162978-     No Objection
                        Top Romney Advisor,           0162980


                                                  6
            Case 1:19-cr-00125-ABJ Document 84-1 Filed 08/05/19 Page 7 of 26



Exhibit #     Date            Description                  Bates Number         Objection
                        Lobbying for Ukraine
                        Group
  174       7/13/2012   Email; Plan                    USA-REL-0350561-      No Objection
                                                       0350574
  175       7/14/2012   Email; FW: Project One         USA-REL-0165328-      FRE 401, FRE
                        Report                         0165329               403
  176       7/14/2012   Email; Project Veritas -       USA-REL-0351221-235   No Objection
                        Communcations Strategy
  177       7/15/2012   Email; Re: update today        USA-REL-0000919       No Objection
  178       7/15/2012   Email; Team Ukraine            USA-REL-0124934-      No Objection
                        Status                         0125074
  179       7/16/2012   Email; Schedule for            USA-REL-0165378-      No Objection
                        upcoming Kyiv trip             0165383
  180       7/18/2012   Email; PR on Project One       USA-REL-0223827       No Objection
  181       7/18/2012   Email; Ukraine Update          USA-REL-0200242       No Objection
  182       7/20/2012   Email; Kiev Update             USA-REL-0125726-      No Objection
                                                       0125741
  183       7/25/2012   Email; Re: free to talk        USA-REL-0008582       No Objection
  184       7/27/2012   Email; Draft Report            USA-REL-0008596-      No Objection
  185       7/27/2012   Email; Re: Draft Report        USA-REL-0008592-      No Objection
                                                       0008593
  186       7/27/2012   Email; Re: info needed for     USA-REL-0194847-      No Objection
                        Ukraine                        0194848
  187       7/27/2012   Email; Changes                 USA-REL-0008591       No Objection
  188       7/27/2012   Email; Re: Changes             USA-REL-0008589       No Objection
  189       7/28/2012   Email; Media Plan              USA-REL-0348576-      No Objection
                                                       0348580
  190       7/29/2012    Email; Report: The            USA-REL-00053856-     No Objection
                         Tymoshenko Case               00054251
Tabs 191 - 199 intentionally omitted.

  200       7/30/2012   Email: RE: Language            USA-REL-0000924       Completeness
                        Issues
  201       7/31/2012   Email; Re: Conclusions /       USA-REL-0184297-      Completeness
                        incarceration                  0184298
  202       7/31/2012   Email; Re: Conclusions /       USA-REL-0184266-      No Objection
                        incarceration                  0184269
  203        8/1/2012   Email; New Draft               USA-REL-0000927-28    No Objection
  204        8/1/2012   Email; RE: Slattery            USA-REL-0193673-      No Objection
                                                       109674
  205        8/3/2012   Email; Manafort is seeing      USA-REL-0136184       Completeness
                        BG on Wednesday

                                                   7
            Case 1:19-cr-00125-ABJ Document 84-1 Filed 08/05/19 Page 8 of 26



Exhibit #      Date            Description                  Bates Number       Objection
  206        8/3/2012   Email; Project One Report      USA-REL-0009382-     No Objection
                        - The Tymoshenko Case          0009677
  207        8/5/2012   Email; Draft plan              USA-REL-0351144-     No Objection
                                                       0351191
  208        8/7/2012   Email; Tymo report -           USA-REL-0136194      No Objection
                        action points and questions
  209        8/9/2012   Email; Kyiv Post Editorial:    USA-REL-0176355      Completeness
                        Skadden Sting
  210        8/9/2012   Email; RE: Kyiv Post           USA-REL-0136202-     No Objection
                        Editorial: Skadden Stink       0136203
  211       8/10/2012   Email; Ukraine Payment         USA-REL-0184954      No Objection
  212       8/13/2012   Email; Ukraine disclosure      USA-REL-0185184      No Objection
                        idea
  213                   [Exhibit withdrawn]
  214       8/14/2012   Email: Re: VP or MOJ           USA-REL-0001239      No Objection
  215                   [Exhibit withdrawn]
  216       8/22/2012   Email; Here is the letter re   USA-REL-0009993-     No Objection
                        fees                           0009995
  217       8/22/2012   Email; Re: Here is the         USA-REL-0001271-     MIL
                        letter re fees                 0001273              Procurement
  218       8/22/2012   Email; Re: Here is the         USA-REL-0009991-92   MIL
                        letter re fees                                      Procurement
  219       8/23/2012   Email; Letter to MOJ           USA-REL-0005669-     MIL
                                                       0005670              Procurement
  220       8/24/2012   Email; Fw: Update              USA-REL-0342746      No Objection
  221       8/28/2012   Email; FW:                     USA-REL-0143608-     No Objection
                                                       0143625
  222       8/29/2012   Email; Re: Ukraine             USA-REL-0343574-     FRE 401, FRE
                                                       034575               403
  223       8/29/2012   Email; Time to talk re.        USA-REL-0187258-     No Objection
                        MOJ report?                    0187259
  224       8/30/2012   Email; Re: Work Schedule       USA-REL-0144020-     No Objection
                        to finalize report             0144022
  225       8/30/2012   Email; Re: Work Schedule       USA-REL-0006015-     No Objection
                        to finalize report             0006016
  226       8/30/2012   Email; Re: Project 2           USA-REL-0144052-     No Objection
                                                       0144053
  227       8/30/2012   Email; Memo for Manafort       USA-REL-0344875-91   No Objection
  228       9/3/2012    Manafort to Craig; subj:                            No Objection
                        URGENT: Actions this           USA-REL-0006051-53
                        week - Wrapping up
  229        9/5/2012   Email; Ukraine                 USA-REL-0350232      No Objection


                                                   8
            Case 1:19-cr-00125-ABJ Document 84-1 Filed 08/05/19 Page 9 of 26



Exhibit #      Date              Description                  Bates Number       Objection
  230       9/10/2012     Email; Re:                     USA-REL-0006093      No Objection
  231       9/11/2012     Email; Document                USA-REL-0342368      No Objection
  232       9/12/2012     Email; Updates                 USA-REL-0348008      No Objection
  233       9/12/2012     Email; MY COMMENTS             USA-REL-0344423-33   No Objection
  234       9/17/2012     Email; Document                USA-REL-0345529-     No Objection
                                                         0345831
Tabs 235 - 249 intentionally omitted.

   250      9/13/2012     Email; FTI PLAN FOR            USA-REL-0007062-66   No Objection
                          RELEASE
   251      9/18/2012     Email; meeting today           USA-REL-0007075      Completeness
   252      9/19/2012     Email; FW: Here                USA-REL-0148186-     No Objection
                                                         0148191
   253      9/21/2012     Email; meeting on Sunday       USA-REL-0350747-73   Hearsay
   254      9/23/2012     Email; Documents               USA-REL-0019487-     No Objection
                                                         0019559
   255      9/23/2012     Email; Points coming out       USA-REL-0082763      No Objection
                          of today's meeting in NY
   256      9/23/2012     Email; Meeting tomorrow        USA-REL-0029796      Hearsay,
                          morning                                             Completeness
   257      9/23/2012     Email; Meeting tomorrow        USA-REL-0344296-97   No Objection
                          morning
   258      9/24/2012     Email; Re: Notes from          USA-REL-0347958-60   No Objection
                          yesterday
   259      9/24/2012     Email; Ukraine                 USA-REL-0149306      No Objection
   260      9/24/2012     Email; Question re Release     USA-REL-0029800      Completeness
                          Planning in Ukraine
   261      9/24/2012     Email; Backgrounding           USA-REL-0019650      No Objection
                          journalists
   262      9/24/2012     Email; Re: Question re         USA-REL-0029798-99   No Objection
                          Release Planning in
                          Ukraine
   263      9/24/2012     Email; Re: Backgrounding       USA-REL-0019649      No Objection
                          Journalists
   264      9/24/2012     Email; Re: Backgrounding       USA-REL-0019648      No Objection
                          Journalists
  264A      9/24/2012     Email; Re: Backgrounding       USA-REL-0007498      Hearsay
                          Journalists
   265      9/24/2012     Email; Two Problems            USA-REL-0149233      Completeness
   266      9/24/2012     Email; Re: Two problems        USA-REL-0150940      No Objection
   267      9/25/2012     Email; Re: Draft               USA-REL-0007508-     No Objection
                          messaging                      0007510

                                                     9
            Case 1:19-cr-00125-ABJ Document 84-1 Filed 08/05/19 Page 10 of 26



Exhibit #      Date             Description                  Bates Number         Objection
  268        9/25/2012   Email; FW: Email from          USA-REL-0149958-       No Objection
                         Greg Craig                     0149959
  269        9/25/2012   Email; FW Email from           USA-REL-0150943        No Objection
                         Greg Craig
  270        9/25/2012   Email; Re: Meeting and         USA-REL-0342809        No Objection
                         Items
  271                    Tab intentionally omitted.
  272        9/25/2012   Email; Re: Point 5        USA-REL-0346747-50          No Objection
  273        9/26/2012   Email; Meeting Agenda     USA-0016371-0016372         Completeness
  274        9/27/2012   Email; PJM Outline of     USA-REL-0346213-            Hearsay
                         Findings                  0346216
  275        9/28/2012   Email; Greg               USA-REL-0344436             No Objection
  276        9/30/2012   Email; Re: Document       USA-REL-0341948-            No Objection
                                                   0341958
  277        9/30/2012   Email; Wave 2             USA-REL-0342832             No Objection
  278        10/1/2012   Calendar; ECFMU/Ukraine USA-REL2-0017111-12           No Objection
                         Call with attachment DC
                         Consultants Plan 9-28-
                         1012.xlsx
  279        10/2/2012   Email; Fw: another set of USA-REL-0151623-30          No Objection
                         comments
  280        10/2/2012   Email; Re: Master Grid         USA-REL-0344302-       No Objection
                                                        0344306
  281        10/2/2012   Email; Matrix - Actions        USA-REL-0347947-       No Objection
                                                        0347948
  300        10/2/2012   Email; David Sanger (NY        USA-REL-0193917        No Objection
                         Times)
  301        10/2/2012   Email;                         USA-REL-0193916        No Objection
  302        10/2/2012   Email; Re: Ukraine             USA-REL-0160104        No Objection
  303        10/3/2012   Email; Fw: Ukraine             USA-REL-0193922        No Objection
  304        10/3/2012   Email; Fw: UKraine             USA-REL-0193921        No Objection
  305        10/3/2012   Email; Fwd: MCG                USA-REL-0344042-       No Objection
                                                        0344046
  306        10/3/2012   Document; Skadden              USAODC-000003-000005   Lack of
                         Report Roll Out Plan by                               Foundation, FRE
                         Mercury/Clark &                                       401, FRE 403,
                         Weinstock                                             Hearsay
  307        10/3/2012   Email; Re: Call number for     USA-REL-0191404        No Objection
                         [] roundtable at 3pm 202-
                         296-9312
  308                    [Exhibit withdrawn]
  309                    [Exhibit withdrawn]


                                                   10
          Case 1:19-cr-00125-ABJ Document 84-1 Filed 08/05/19 Page 11 of 26



Exhibit #    Date           Description                     Bates Number       Objection
  310     11/19/2012 Email; Your final issues           USA-REL-0007604     No Objection
  311     11/20/2012 Email; Timing of Delivery          USA-REL-0007606     MIL
                                                                            Procurement
  312      11/26/2012 Email; Re: Report                 USA-REL-0366346-    No Objection
                                                        0366441
  313      11/28/2012 Email; Greg's Memo                USA-REL-0020062-    No Objection
                                                        0020067
  314                 [Exhibit withdrawn]
  315      11/30/2012 Email; The Report                 USA-REL-0020091     No Objection
  316      12/6/2012 Email; Project Veritas             USA-REL-0029942     No Objection
  317      12/6/2012 Email; Updated docs                USA-REL-0366688-    No Objection
                                                        0366781
  318       12/6/2012   Email; Docs                     USA-REL-0366782     No Objection
  319       12/6/2012   Email; Jonathan Hawker -        USA-REL-0193987     No Objection
                        011 44 7979 907000
  320       12/6/2012   Email; report release date      USA-REL-0191850     No Objection
  321       12/6/2012   Email; report release date      USA-REL-0038263     No Objection
  322       12/6/2012   Email; Phase One media          USA-REL-0366783-    No Objection
                                                        0366784
  323       12/6/2012   Email; Updated docs             USA-REL-0365631     No Objection
  324       12/7/2012   Email; [blank]                  USA-REL-0038268     Hearsay, FRE
                                                                            401, FRE 403
  325       12/7/2012 Email; Call with Vin              USA-REL-0193988     No Objection
                      Weber today
  326       12/7/2012 Email; Did Rick Gates             USA-REL-0159064     FRE 401, FRE
                      reach you?                                            403
  327      12/10/2012 Email; Master Grid                USA-REL-0366916 +   No Objection
                                                        attachment
  328       12/10/2012 Email; Journalist contact        USA-REL-0365739     No Objection
                         details needed
  329       12/11/2012 Email; In reception              USA-REL-0366918     No Objection
  330                    [Exhibit withdrawn]
  331       12/11/2012 Email; Update                    USA-REL-0020098     No Objection
  332       12/11/2012 Email; Greg Craig                USA-REL-0029969     No Objection
Tabs 333 - 349 intentionally omitted.

  350      12/11/2012 Email; Ukraine                    USA-REL-0160113     No Objection
  351      12/11/2012 Email; Ukraine                    USA-REL-0029972     No Objection
  352      12/11/2012 Email; Ukraine                    USA-REL-0160111-    No Objection
                                                        0160112
  353      12/11/2012 Email; Ukraine                    USA-REL-0159068-    No Objection
                                                        0159069

                                                   11
         Case 1:19-cr-00125-ABJ Document 84-1 Filed 08/05/19 Page 12 of 26



Exhibit #    Date           Description                  Bates Number      Objection
  354     12/11/2012 Email; Ukraine                 USA-REL-0160114-    No Objection
                                                    0160115
  355     12/11/2012 Email; Report on the           USA-REL-0161002     No Objection
                     Tymoshenko case
  356     12/11/2012 Email; Ukraine                 USA-REL-0159066-    No Objection
                                                    0159067
  357     12/11/2012 Email; Electronic Delivery     USA-REL-0159065     No Objection
  358                [Exhibit withdrawn]
  359     12/11/2012 Email; Sanger conversation     USA-REL-0160998     No Objection
  360     12/11/2012 Email; Electronic delivery     USA-REL-0029971     No Objection
  361     12/11/2012 Email; Re: Warsaw              USA-REL-0038299     No Objection
  362     12/11/2012 Email; Report on the           USA-REL-0194866     No Objection
                     Tymoshenko case
  363     12/12/2012 Email; Ukraine                 USA-REL-0366783-    No Objection
                                                    0366784
  364     12/12/2012 Email; Hawker to Craig;        USA-REL-0193997     No Objection
                     subj: First journalist
  365     12/12/2012 Email; Gianotti to Gates et    USA-REL-0365859     FRE 401, FRE
                     al; subj: Greg's Details for                       403
                     ANSA
  366     12/12/2012 Email; Report on the           USA-REL-0160123     No Objection
                     Tymoshenko case
  367     12/12/2012 Email; Report on the           USA-REL-0160124     No Objection
                     Tymoshenko case
  368     12/12/2012 Email; Report on the           USA-REL-0194880     No Objection
                     Tymoshenko case
  369     12/12/2012 Email; On Behalf of Greg       USA-REL-0152360-    No Objection
                     Craig - The Tymoshenko         0152663
                     Case
  370     12/12/2012 Email; Sanger received the     USA-REL-0194887     No Objection
                     pdf of the report
  371     12/12/2012 Email; Daily Telegraph -       USA-REL-0194883     No Objection
                     quotes approval - pls
                     confirm receipt
  372     12/12/2012 Email; Ukraine story -         USA-REL-0367342-    No Objection
                     please confirm receipt         0367347
  373     12/12/2012 Email; Report on the           USA-REL-0194874-    No Objection
                     Tymoshenko case                0194875
  374     12/12/2012 Email; Daily Telegraph -       USA-REL-0191884-    No Objection
                     quotes approval - pls          0191886
                     confirm receipt
  375     12/12/2012 Email; Times                   USA-REL-0029981     No Objection


                                               12
          Case 1:19-cr-00125-ABJ Document 84-1 Filed 08/05/19 Page 13 of 26



Exhibit #    Date           Description                     Bates Number      Objection
  376     12/12/2012 Email; hello and questions,       USA-REL-0160119-    No Objection
                     from NYT Moscow                   0160120
  377      12/12/2012 Email; Ukraine                   USA-REL-0161012     No Objection
  378      12/12/2012 Email; Ukraine                   USA-REL-0161000     No Objection
  379      12/12/2012 Email; quote re political        USA-REL-0161011     No Objection
                      motivation
  380      12/12/2012 Email; Release time              USA-REL-0161010     No Objection
  381      12/13/2012 Email; Heads up on               USA-REL-0201013     No Objection
                      Ukraine
  382      12/13/2012 Email; Press contact for         USA-REL-0194003     No Objection
                      Ukraine/MoJ report
  383      12/13/2012 Email; Report Coverage           USA-REL-0973088-    No Objection
                                                       0973090
  384      12/13/2012 Email; Report Coverage           USA-REL-0367672-    No Objection
                                                       0367676
  385      12/13/2012 Email; Press contact for         USA-REL-0106944-    No Objection
                      Ukraine/MoJ report               0106945
  386      12/13/2012 Email; URGENT -                  USA-REL-0029988-    No Objection
                      corruption allegation            0029989
  387      12/13/2012 Email; Legal Times /             USA-REL-0160532     No Objection
                      National Law Journal
  388      12/13/2012 Email; Media Inquiry re          USA-REL-0030309-    No Objection
                      MOJ FW: Kommersant               0030310
                      Ukraine
  389      12/13/2012 Email; Copy of                   USA-REL-0194993     No Objection
                      Tymoshenko report and
                      interview?
  390      12/13/2012 Email; On Behalf of Greg         USA-REL-0153606     No Objection
                      Craig - The Tymoshenko
                      Case
  391      12/13/2012 Email; Legal Times               USA-REL-0160133     No Objection
  392      12/13/2012 Email; Media Inquiry re          USA-REL-0030300-    No Objection
                      MOJ FW: Kommersant               0030302
                      Ukraine
  393      12/13/2012 Email; Well Done                 USA-REL-0193998     Hearsay,
                                                                           Completeness
  394      12/13/2012 Email; On Behalf of Greg         USA-REL-0160125-    No Objection
                      Craig - The Tymoshenko           0160127
                      Case
  395      12/13/2012 Email; Ukraine Report in         USA-REL-0191899     No Objection
                      the Press
  396      12/13/2012 Email; Well Done                 USA-REL-0020151     Hearsay


                                                  13
           Case 1:19-cr-00125-ABJ Document 84-1 Filed 08/05/19 Page 14 of 26



Exhibit #      Date               Description              Bates Number           Objection
  397       12/13/2012 Email; The Tymoshenko           USA-REL-0029994         No Objection
                         Case
  398       12/14/2012 Email; Former Ukrainian         USA-REL-0160459-        No Objection
                         leader's trial was fair but   0160460
                         flawed
  399       12/14/2012 Tymoshenko Report - NLJ         USA-REL-0195644         No Objection
  400       12/14/2012 Email; Matthew Huisman          USA-REL-0195662         No Objection
                         should be calling Greg
                         shortly
  401       12/14/2012 Email; Draft for your           USA-REL-0160442-        No Objection
                         comments                      0160443
  402       12/15/2012 Email; SA Report - Media        USA-REL-0007945-        Hearsay, FRE
                         Update                        0007948                 401, FRE 403
  403       12/13/2012 New York Times article          USAO-00022275, 77       No Objection
Tabs 404 - 409 intentionally omitted.

   410      12/22/2012 Email; Subject: Request for     USA-REL-020130          No Objection
                       information from DOJ re
                       Tymoshenko trial review
   411       1/4/2013 Email; Subject: Draft            USA-REL-0304585-        No Objection
                       answers to (3) and (4)          0304586
   412       1/4/2013 Email; Subject: Re:              USA-REL-0304587-        No Objection
                       Request for informaiton         0304589
                       from DOJ re Tymoshenko
                       trial review
   413       1/5/2013 Email; Subject: Re:              USA-REL-0304597-        No Objection
                       Request for informaiton         0304599
                       from DOJ re Tymoshenko
                       trial review
   414       1/7/2013 Email; Not so fast               USA-REL-0201043         No Objection
   415       1/14/2013 Email; Subject: Revision        USA-REL-0304626-        No Objection
                                                       0304627
   416                   [Exhibit withdrawn]

   417      1/16/2013    Email; Subject: Re:           USA-REL-0304633(email   No Objection
                         Ukraine: See attached         only)
                         response to DOJ for your
                         review
   418       2/6/2013    Email; Subject: Re: FARA      USA-REL-0304655         No Objection
                         Response
   419       2/7/2013    Email; Subject: Re: Letter    USA-REL-0201123-        No Objection
                         from Gregory B. Craig         0201124



                                                  14
            Case 1:19-cr-00125-ABJ Document 84-1 Filed 08/05/19 Page 15 of 26



Exhibit #      Date               Description            Bates Number       Objection
  420        2/7/2013    Email; Subject: FW: Greg's USA-REL-0201127-     No Objection
                         letter to Justice          0201179
  421        3/13/2013   Email; Subject: RE: News USA-REL-0201233-35     MIL
                         article re contracts                            Procurement,
                                                                         Hearsay
  422        4/4/2013    Email; Subject:              USA-REL-0304734    No Objection
                         Responding to FARA letter
                         re Ukraine
  425        4/15/2013   Email; Subject: RE: Are      USA-REL-0201242    No Objection
                         you here?
  426        4/22/2013   Email; Subject: RE: News     USA-REL-0155404-   No Objection
                         articles about Ukraine       0155409
                         Report
  427        4/29/2013   Email; Subject: Draft        USA-REL-0304736-   No Objection
                         response to FARA inquiry     0304737
  428        5/1/2013    Email; Subject: Next draft- USA-REL-0304738-    No Objection
                         -with some embellishments 0304740
  429        5/1/2013    Email; Tweaks                USA-REL-0340523-   No Objection
                                                      0340524
  430        5/1/2013    Email; Subject: please put   USA-REL-0339232-   No Objection
                         in final form for my         0339235
                         signature
  431        5/15/2013   Email; Subject: updated      USA-REL-0304755-   No Objection
                         response to FARA             0304758
  432        5/17/2013   Email; Re: Can we talk?      USA-REL-0159211    No Objection
  433        5/20/2013   Email; Subject: FW:          USA-REL-0304778-   No Objection
                         updated response to FARA     0304781
  434        5/20/2013   Email; Subject: FW: Next     USA-REL-0304775-   No Objection
                         draft -- with some           0304777
                         embellishments
  435        5/20/2013   Email; Subject: Change-      USA-REL-0304770-   No Objection
                         Pro Redline - Response to    0304774
                         FARA Inquiry 1249781
                         v1. and Response to
                         Inquiry (revised) 1248782
                         v1.
  436        5/20/2013   Email; Subject: latest       USA-REL-0339236-   No Objection
                         document                     0339237
  437        5/20/2013   Email; Subject: Change-      USA-REL-0337011-   No Objection
                         Pro Redline - Respose to     0337015
                         Inquiry (revised) 1249782
                         v. 1. and Revised Response
                         (2nd Round) 1249802) v.1


                                                15
            Case 1:19-cr-00125-ABJ Document 84-1 Filed 08/05/19 Page 16 of 26



Exhibit #       Date             Description                  Bates Number      Objection
  438        5/20/2012   Email; Subject: Change-         USA-REL-0337006-    No Objection
                         Pro Redline - Response to       0337010
                         FARA Inquiry 1249781
                         v1. Revised Response (2nd
                         Round) 1249802 v1
  439        5/20/2012   Email; Subject: Fara            USA-REL-0304759-    No Objection
                         Response                        0304763
  440        5/20/2012   Email; Subject: Change-         USA-REL-0337001-    No Objection
                         Pro Redline - Response to       0337005
                         FARA Inquiry 1249781
                         v1. and Response to FARA
                         Inquiry (most current
                         version) 1249835 v1.
  441        5/22/2013   Email; Re: Call                 USA-REL-0159212     No Objection
  442        5/28/2012   Email; Subject: FW:             USA-REL-0304796-    No Objection
                         Scanned Documents               0304799
  443        5/28/2013   Email; Subject: RE:             USA-REL-0304800     No Objection
                         Scanned Documents
  444        5/28/2013   Email; Subject: FW:             USA-REL-0304801     No Objection
                         Scanned Documents
  445        5/29/2013   Email; Subject: FW: Letter      USA-REL-0304827-    No Objection
                         to DOJ                          0304830
  446        5/29/2013   Email; Subject: RE: Letter      USA-REL-0304822     No Objection
                         to DOJ
  447        5/29/2013   Email; Subject: RE: Letter      USA-REL-0304821     No Objection
                         to DOJ
  448        5/29/2013   Email; Subject: Fw: Letter      USA-REL-0304812-    No Objection
                         to DOJ                          0304815
  449        5/29/2013   Email; Just got home            USA-REL-0194053     FRE 401, FRE
                                                                             403
  450        5/31/2013   Email; Subject: FW:             USA-REL-0304846-    No Objection
                         FARA Response                   0304847
  451        6/3/2013    Email; put in final form        USA-REL-0340518-    No Objection
                                                         0340522
  452                    Document History Report         UAS-REL-0337527     Lacks
                                                                             Foundation,
                                                                             Hearsay, FRE
                                                                             401, FRE 403
  453                    Document History Report         USA-REL-0337530     Lacks
                                                                             Foundation,
                                                                             Hearsay, FRE
                                                                             401, FRE 403
  454                    Document History Report         USA-REL-0337532     Lacks
                                                                             Foundation,

                                                    16
            Case 1:19-cr-00125-ABJ Document 84-1 Filed 08/05/19 Page 17 of 26



Exhibit #      Date              Description              Bates Number      Objection
                                                                         Hearsay, FRE
                                                                         401, FRE 403
   455                    Document History Report     USA-REL-0337536-   Lacks
                                                      0337537            Foundation,
                                                                         Hearsay, FRE
                                                                         401, FRE 403
   456                    Document History Report     USA-REL-0337539    Lacks
                                                                         Foundation,
                                                                         Hearsay, FRE
                                                                         401, FRE 403
   457                    Document History Report     USA-REL-0337527    Lacks
                                                                         Foundation,
                                                                         Hearsay, FRE
                                                                         401, FRE 403
Tabs 458 - 459 intentionally omitted.

   460       9/11/2013    Email; Subject: FARA        USA-REL-0304851-   No Objection
                          reply                       0304853
   461       9/11/2013    Email; Subject: FW:         USA-REL-0201243-   No Objection
                          FARA Reply                  0201245
   462       9/12/2013    Email; Subject: Fwd:        USA-REL-0304859    No Objection
                          FARA Reply
   463       9/12/2013    Email; Subject: Re: FARA    USA-REL-0304854    No Objection
                          Reply
   464       9/19/2013    Email; Subject: RE: FARA    USA-REL-0304864    No Objection
                          reply
   465                    [intentionally blank]                          No Objection
   466       9/19/2013    Email; Subject: FW:         USA-REL-0337016    No Objection
                          FARA
   467                    [intentionally blank]                          No Objection
   468       9/20/2013    Email; Subject: FW: First   USA-REL-0304865-   No Objection
                          draft of a response to      0304868
                          FARA
   469                    [intentionally blank]                          No Objection
   470       9/24/2013    Draft Response to FARA      USA-REL-0201350-   No Objection
                                                      0201352
   471       9/25/2013    Email; Subject: Re: Alex    USA-REL-0304870    No Objection
                          Mudd - DOJ - 202-233-
                          0777
   472       10/8/2013    Email; Subject: FW:         USA-REL-0303713-   No Objection
                          FARA letter                 0303715
   473       10/8/2013    Email; Subject: FW:         USA-REL-0303717    No Objection
                          FARA letter


                                                 17
          Case 1:19-cr-00125-ABJ Document 84-1 Filed 08/05/19 Page 18 of 26



Exhibit #       Date              Description             Bates Number      Objection
  474       10/10/2013 Email; Subject: RE: One        GBC 001            No Objection
                         page FARA letter
  475       10/15/2013 Email; Subject: FW: On         USA-REL-0160840-   No Objection
                         Behalf of Greg Craig - The   0160841
                         Tymoshenko Case
  476       10/15/2013 Email; Subject: FW:            USA-REL-0201299-   No Objection
                         FINAL letter to H Hunt re    0201301
                         FARA
  477        11/5/2013 Skadden bill for services      USA-REL-0000215-   No Objection
                         rendered through             0000216
                         September 30, 2013
  478       11/21/2013 Skadden bill for services      USA-REL0000217-    No Objection
                         rendered through October     0000219
                         31, 2013
  479         Multiple   Skadden Client Escrow        USA-REL-0000231-   No Objection
                         Account # 15662391 for       0000263
                         Douglas E. Schoen NYC,
                         LLC
  480        1/27/2014 Email; Subject: FW:            USA-REL-0303825-   No Objection
                         FARA letter from DOJ         0303826
Tabs 481 - 499 intentionally omitted.



                         HARD COPY
                         DOCUMENTS
  500          ND        Multi-page document with     USA-REL-0339091-   No Objection
                         header: Project Veritas      0339104
                         Communications Strategy
  501                    [Exhibit withdrawn]
  502                    [Exhibit withdrawn]
  503       7/27/2012 Memorandum from PJM to          USA-REL-0337749-   No Objection
                      SL; Subj: SA Report -           0337765
                      Media Plan
  504       8/7/2012 Email; Van der Zwaan to          USA-REL-0339014-   No Objection
                      Craig; Subj: Tymo report -      0339015
                      action points and questions
  505       8/30/2012 Email; Hawker to                USA-REL-0339016    No Objection
                      kk22314@gmail.com;
                      Subj: Confidential: Report
                      and the media
  506      12/12/2012 Article; Failings Found in      USA-REL-0339017-   No Objection
                      Trial of Ukrainian Ex-          0339019


                                                18
            Case 1:19-cr-00125-ABJ Document 84-1 Filed 08/05/19 Page 19 of 26



Exhibit #      Date             Description                Bates Number      Objection
                         Premier, The New York
                         Times
  507                    [Exhibit withdrawn]
  508                    [Exhibit withdrawn]
  509                    [Exhibit withdrawn]
  510       12/13/2012 Article; Ukraine                USA-REL-0339165    No Objection
                       lawmakers brawl; report
                       finds Tymoshenko trial
                       flawed
  511                  [Exhibit withdrawn]
  512                    [Exhibit withdrawn]
  513                    [Exhibit withdrawn]
  514                    [Exhibit withdrawn]
  515                    [Exhibit withdrawn]
  516                    [Exhibit withdrawn]
  517          ND        One-page document with        USA-REL-0339029    No Objection
                         header: Response to April
                         9, 2013 Letter from
                         National Security Division,
                         US Department of Justice
  518        5/20/2013   One-page document with        USA-REL-0339030-   No Objection
                         header: Response to April     0339033
                         9, 2013 Letter from
                         National Security Division,
                         US Department of Justice
  519                    [Exhibit withdrawn]
  520                    [Exhibit withdrawn]
  521        9/24/2013   Draft of Letter to FARA       USA-REL-0339059-   No Objection
                         Division in the Department    0339061
                         of Justice
  522        10/8/2013   Printout from website,        USA-REL-0339169-   No Objection
                         www.fara.gov                  0339177
  523        10/8/2013   Printout from website,        USA-REL-0339178-   No Objection
                         www.fara.gov                  0339179
  524                    [Exhibit withdrawn]
  525        3/28/2012   Skadden New Client or         USA-REL-0338196-   No Objection
                         Business Unit                 0338201
                         Memorandum, signed by
                         Gregory Craig

                                                 19
            Case 1:19-cr-00125-ABJ Document 84-1 Filed 08/05/19 Page 20 of 26



Exhibit #      Date              Description               Bates Number       Objection
  526        4/3/2012    Itinerary / DC - NYC,        USA-REL-0339155-     FRE 401, FRE
                         April 3 - 9, 2012            0339156              403
  527                    [Exhibit withdrawn]
  528        4/10/2012   Letter from Craig to         USA-REL-0338963-     FRE 401, FRE
                         Ministry of Justice; Subj:   0338969              403, Hearsay,
                         Retainer Memorandum                               Foundation
  529          ND        Two-page note on             USA-REL-0338918-     No Objection
                         stationery of                0338919
                         Intercontinental Hotel,
                         Ukraine
  530          ND        One-page note on             USA-REL-0338406      No Objection
                         stationery of Hyatt
                         Regency Kyiv
  531          ND        One-page of handwritten      USA-REL-0338904      No Objection
                         notes with header:
                         Manafort telcon
  532        4/16/2012   Three-page document with     USA-REL-0338979-     No Objection
                         header: Themes for           0338981
                         Opening Statement
  533                    [Exhibit withdrawn]
  534        4/30/2012   Project Kyiv: Status Report USA-REL-0338982       No Objection
  535         5/2/2012   Invitation to team call for USA-REL-0338983       FRE 401, FRE
                         Skadden personnel                                 403
  536        9/8/2012    One-page of handwritten      USA-REL-0338913      No Objection
                         notes with header Telcon
                         w/ Vlasenko
 537A        8/3/2012    Multi-page document;         USA-REL-0027599-     No Objection
                         Comments on the Report       0027605
                         and handwritten comments
  537B         ND        Comments on the Report       USA-REL-0027606      No Objection
                         and handwritten comments
  537C       9/11/2012   Multi-page document;         USA-REL-0027607-08   No Objection
                         Comments on the Report
                         and handwritten comments
  538                    [Exhibit withdrawn]
  539                    [Exhibit withdrawn]
  540          ND        Multi-page document with     USA-REL-0338933-     Completeness
                         cover sheet entry:           0338948
                         Comments from OGP +
                         Oval Office
  541                    [Exhibit withdrawn]

                                                 20
            Case 1:19-cr-00125-ABJ Document 84-1 Filed 08/05/19 Page 21 of 26



Exhibit #      Date               Description                Bates Number      Objection
  542                     [Exhibit withdrawn]
  543                     [Exhibit withdrawn]
  544           ND        Multi-page document            USA-REL-0339124-   No Objection
                          addressed to "Greg" re:        0339127
                          changes requested in the
                          memo that you received
                          last week
   545                    [Exhibit withdrawn]
   546                    [Exhibit withdrawn]
   547       4/12/2012    Bank Record from Marfin        USA-REL-0337809    FRE 401, FRE
                          Laiki Bank                                        403
   548          ND        Multi-page document re:        USA-REL-0237377-   MIL
                          July 16, 2012, Letter from     0237382            Procurement
                          Craig to Ministry of Justice
                          of Ukraine
   549          ND        Collection of documents        USA-REL-0237383-   MIL
                          re: Backup bill to MOJ-        0237409            Procurement
                          Ukraine
   550       4/22/2013    Collection of documents        USA-REL-0337768-   MIL
                          re: Payment from Ukraine       0337780            Procurement
Tabs 551 - 559 intentionally omitted.

                          FINANCIAL
                          DOCUMENTS
   560       3/20/2012    Check from Douglas E.          USA-REL-0000220    No Objection
                          Schoen NYC LLC payable
                          to Skadden Arps in amount
                          of $150,000
   561       4/19/2012    Transaction Detail Advice      USA-REL-0000223    No Objection
                          Inquiry
   562       5/2/2012     Skadden bill for services      USA-REL-0000121-   No Objection
                          rendered rendered through      0000123
                          March 2012
   563       5/18/2012    Skadden bill for services      USA-REL-0000124-   No Objection
                          rendered through April 30,     0000134
                          2012
   564       5/20/2012    Transaction Detail Advice      USA-REL-0000224    No Objection
                          Inquiry
   565       5/22/2012    Email; Letter to Vlasenko      USA-REL-0170204-   No Objection
                          and Ms. Tymoshenko             0170206
                          delivered
   566       5/26/2012    Email; Tymoshenko case         USA-REL-0049961-   Completeness
                                                         0049962

                                                   21
            Case 1:19-cr-00125-ABJ Document 84-1 Filed 08/05/19 Page 22 of 26



Exhibit #       Date            Description                   Bates Number     Objection
  567        5/28/2012   Email; Draft response to        USA-REL-0049945-    Completeness
                         Vlasenko's email                0049947
  568        6/22/2012   Email; [blank]                  USA-REL-0180870-    No Objection
                                                         0180872
  569        6/22/2012   Email; Lavrinovich hired        USA-REL-0180868     Hearsay, FRE
                         Skadden for less than 13                            401, FRE 403
                         000 USD
  570        6/22/2012   Email; RAPSI.com: U.S.          USA-REL-0000915     FRE 401, FRE
                         attorneys in ECHR under                             403
                         Tymoshenko case to cost
                         Ukraine $12,5
  571        6/22/2012   Email; Heads up                 USA-REL-0008538     No Objection
  572        6/22/2012   Email; [cyrillic]               USA-REL-0000913     FRE 401, FRE
                                                                             403
  573        6/26/2012   Skadden bill for services       USA-REL-0000135-    No Objection
                         rendered through May 31,        0000152
                         2012
  574        7/13/2012   Transaction Detail Advice       USA-REL-0000225     No Objection
                         Inquiry
  575        7/24/2012   Skadden bill for services       USA-REL-0000153-    No Objection
                         rendered through June 30,       0000172
                         2012
  576        8/9/2012    Email; Kyiv Post Editorial:     USA-REL-0136202     No Objection
                         Skadden Stink
  577        8/9/2012    Email; Kyiv Post Editorial:     USA-REL-0176348-    Completeness
                         Skadden Stink                   0176350
  578        8/10/2012   Email; Update                   USA-REL-0001233     No Objection
  579        8/10/2012   Email; Ukraine payment          USA-REL-0185163     No Objection
  580        8/13/2012   Email; this mornin              USA-REL-0001236     No Objection
  581        8/15/2012   Email; updates                  USA-REL-0001247-    MIL
                                                         0001248             Procurement
  582        8/15/2012   Email; Procedure for            USA-REL-0001246     MIL
                         Supplemental Payments                               Procurement
  583        8/16/2012   Email; updates                  USA-REL-0001253-    MIL
                                                         0001255             Procurement
  584        8/20/2012   Skadden bill for services       USA-REL-0000173-    No Objection
                         rendered through July 31,       0000189
                         2012
  585        8/20/2012   Email; Letter to MOJ            USA-REL-0001265     MIL
                                                                             Procurement
  586        8/22/2012   Letter; Outstanding             USA-REL-0000190-    MIL
                         Balance Due                     0000191             Procurement
  587        8/23/2012   Email; SK Letter to             USA-REL-0005669     MIL
                         MOJ.pdf                                             Procurement

                                                    22
            Case 1:19-cr-00125-ABJ Document 84-1 Filed 08/05/19 Page 23 of 26



Exhibit #      Date           Description                    Bates Number      Objection
  588        11/2/2012 Skadden bill for services        USA-REL-0000192-    No Objection
                       rendered through August          0000198
                       31, 2012
  589       11/2/2012 Email; Ukraine                    USA-REL-0193953     No Objection
  590       12/21/2012 Email; Quick Meeting             USA-REL-0159075     MIL
                                                                            Procurement
  591       12/26/2012 Email; CATCH UP                  USA-REL-0194010     MIL
                                                                            Procurement
  592       12/28/2012 Email; CATCH UP                  USSA-REL-0159078-   MIL
                                                        0159079             Procurement
  593        1/4/2013    Letter; Invoice for services   USA-REL-0339263-    No Objection
                         rendered through January       0339272
                         4, 2013
  594        1/8/2013    Email; Meeting Tomorrow        USA-REL-0020240     MIL
                                                                            Procurement
  595        2/5/2013    Email; Paperwork               USA-REL-0020244     MIL
                                                                            Procurement
  596        2/8/2013    Email; Question from MOJ       USA-REL-0007981-    MIL
                                                        0007987             Procurement;
                                                                            Completeness
  597        2/8/2013    Email; Question from MOJ       USA-REL-0107944-    MIL
                                                        0107945             Procurement
  598        2/15/2013   Email; New Contract            USA-REL-0107995-    MIL
                                                        0107997             Procurement
  599        2/19/2013   Email; Comments on MOJ         USA-REL-0195961-    MIL
                         contract                       0195962             Procurement;
                                                                            Completeness
  600        2/19/2013   Email; Meeting on              USA-REL-0020324-    MIL
                         Wednesday                      0020331             Procurement
  601        2/20/2013   Skadden bill for services      USA-REL-0000199-    No Objection
                         rendered from September        0000208
                         1, 2012 through December
                         31, 2012
  602        2/25/2013   Email; Skadden EL              USA-REL-0303503-    MIL
                                                        0303511             Procurement
  603        2/25/2013   Email; Skadden EL              USA-REL-0196056     MIL
                                                                            Procurement;
                                                                            Completeness
  604        2/26/2013   Email; The new agreement       USA-REL-0027444-    MIL
                                                        0027445             Procurement
  605        3/13/2013   Email; congratulations         USA-REL-0196573     MIL
                                                                            Procurement
  606        3/13/2013   Email; Inquiries re Ukraine    USA-REL-0196574     MIL
                         contract                                           Procurement

                                                  23
            Case 1:19-cr-00125-ABJ Document 84-1 Filed 08/05/19 Page 24 of 26



Exhibit #       Date            Description                  Bates Number         Objection
  607        3/14/2013   Email; MOJ EL and              USA-REL-0196587-USA-   No Objection
                         Skadden EL                     REL-0196600
  608        3/19/2013   Email; Ukraine acctg           USA-REL-0196659        MIL
                                                                               Procurement
  609        3/20/2013   Email; Ukraine accounting      USA-REL-0196660        MIL
                                                                               Procurement;
                                                                               Completeness
  610                    [intentionally blank]
  611        3/25/2013   Email; final bill to Ukraine                          MIL
                                                        USA-REL-0155401        Procurement
  612        4/12/2013   Email; Docs                    USA-REL-0236825-       MIL
                                                        0236828                Procurement
  613        4/23/2013   Email; Table Estimate          USA-REL-0197078-       MIL
                                                        0197081                Procurement
  614        6/24/2013   Skadden bill for services      USA-REL-0000210-       No Objection
                         rendered through June 24,      0000213
                         2012
  615         8/1/2013 Skadden bill for services        USA-REL-0000214        No Objection
                         recorded through July 31,
                         2013
  616        11/5/2013 Skadden bill for services        USA-REL-0000215-       No Objection
                         rendered through               0000216
                         September 30, 2013
  617       11/21/2013 Skadden bill for services        USA-REL-0000217-       No Objection
                         rendered through October       0000219
                         31, 2013
  618         Multiple   Skadden Client Escrow          USA-REL-0000231-       No Objection
                         Account # 15662391 for         0000263
                         Douglas E. Schoen NYC,
                         LLC
  619        6/14/2017 Letter; Liquidation, Wire        USA-REL-0000228        No Objection
                         Transfer and Account
                         Closing
Tabs 620 - 624 intentionally omitted.

  625        2/23/2018   Document; Gates Plea           USA-0020755            No Objection
                         Agreement
  626       2/23/2018 Document; Gates                   USA-0020756-763        No Objection
                         Statement of Offense
Tabs 627 - 649 intentionally omitted.




                                                  24
            Case 1:19-cr-00125-ABJ Document 84-1 Filed 08/05/19 Page 25 of 26



Exhibit #      Date          Description                Bates Number      Objection
                       PHOTOGRAPHS
  650                  Ken Gross                    USA-00022232       F.R.E. 401;
                                                                       F.R.E. 403;
                                                                       Lacks foundation
  651                  Greg Craig                   USA-00022228       F.R.E. 401;
                                                                       F.R.E. 403;
                                                                       Lacks foundation
  652                  Cliff Sloan                  USA-00022229       F.R.E. 401;
                                                                       F.R.E. 403;
                                                                       Lacks foundation
  653                  Michael Loucks               USA-00022235       F.R.E. 401;
                                                                       F.R.E. 403;
                                                                       Lacks foundation
  654                  Matt Cowie                   USA-00022236       F.R.E. 401;
                                                                       F.R.E. 403;
                                                                       Lacks foundation
  655                  Alex Van Der Zwaan           USA-00022234       F.R.E. 401;
                                                                       F.R.E. 403;
                                                                       Lacks foundation
  656                  Alex Haskell                 USA-00022230       F.R.E. 401;
                                                                       F.R.E. 403;
                                                                       Lacks foundation
  657                  Allon Kedem                  USA-00022231       F.R.E. 401;
                                                                       F.R.E. 403;
                                                                       Lacks foundation
  658                  [intentionally blank]                           F.R.E. 401;
                                                                       F.R.E. 403;
                                                                       Lacks foundation
  659                  Sergiy Vlasenko              USA-00022225       F.R.E. 401;
                                                                       F.R.E. 403;
                                                                       Lacks foundation
  660                  Paul Manafort                USA-00022226       F.R.E. 401;
                                                                       F.R.E. 403;
                                                                       Lacks foundation
  661                  Rick Gates                   USA-00022227       F.R.E. 401;
                                                                       F.R.E. 403;
                                                                       Lacks foundation
  662                  [Exhibit withdrawn]
  663                  Rinat Kuzmin                 USA-00022222       F.R.E. 401;
                                                                       F.R.E. 403;
                                                                       Lacks foundation
  664                  Doug Schoen                  USA-00022224       F.R.E. 401;
                                                                       F.R.E. 403;
                                                                       Lacks foundation

                                               25
            Case 1:19-cr-00125-ABJ Document 84-1 Filed 08/05/19 Page 26 of 26



Exhibit #      Date           Description                Bates Number      Objection
  665                  Viktor Pinchuk                USA-00022223       F.R.E. 401;
                                                                        F.R.E. 403;
                                                                        Lacks foundation
  666                  Segiy Lyovovhkin              USA-00022221       F.R.E. 401;
                                                                        F.R.E. 403;
                                                                        Lacks foundation
  667                  Viktor Yanukovych             USA-00022218       F.R.E. 401;
                                                                        F.R.E. 403;
                                                                        Lacks foundation
  668                  Yulia Tymoshenko              USA-00022216       F.R.E. 401;
                                                                        F.R.E. 403;
                                                                        Lacks foundation
  669                  Oleksandr Lavrinovich         USA-00022220       F.R.E. 401;
                                                                        F.R.E. 403;
                                                                        Lacks foundation
  670                  Viktor Pshonka                USA-00022219       F.R.E. 401;
                                                                        F.R.E. 403;
                                                                        Lacks foundation
  671                  Lawrence Spiegel              USA-00022233       F.R.E. 401;
                                                                        F.R.E. 403;
                                                                        Lacks foundation
  672                  Jonathan Hawker               USA-00022237       F.R.E. 401;
                                                                        F.R.E. 403;
                                                                        Lacks foundation
  673                  [Exhibit withdrawn]
  674                  Tab intentionally omitted.

                       MAPS OF UKRAINE
  675                  Google map                    USA-00022238       No Objection
  676                  Google map - Ukraine          USA-00022239       No Objection
                       outlined
  677                  Map of Ukraine                USA-00022214       No Objection
  678                  Central and Eastern Europe    USA-00022215       No Objection




                                                26
                 Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 1 of 42



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA



       UNITED STATES OF AMERICA

       v.                                                  Case No. 1:19-cr-0125 (ABJ)

       GREGORY B. CRAIG,

                          Defendant.


                                DEFENDANT’S TRIAL EXHIBIT LIST

DX     DATE        PRODUCTION   DESCRIPTION                  WITNESS    ID   AD   EXHIBIT SENT   GOVERNMENT
                      BATES                                                         IN TO JURY   OBJECTIONS
                                                                                   (DATE/TIME)
1    2/13/2012     USA-REL-   Email chain among G.                                               No Objection
                    0157968   Craig and C. Sloan
                              regarding a retainer and
                              FARA registration
2    2/13/2012     USA-REL-   Email chain among C.                                               Hearsay
                    0157998   Sloan and D. Zornow
                              regarding requested
                              report from D. Schoen
                              and V. Pinchuk
3    2/20/2012    USA-0014470 Emails between G. Craig                                            No Objection
                              and C. Sloan regarding
                              draft retainer agreement
4    2/20/2012     USA-REL-   Email chain among P.                                               No Objection
                    0000410   Manafort and G. Craig
                              regarding the Skadden-
                              MoJ engagement letter
5                             Withdrawn

6    2/24/2012     USA-REL-     Email chain between G.                                           No Objection
                    0158047     Craig, C. Sloan, and D.
                                Zornow regarding
                                retainer letter
7                               Withdrawn
8    3/15/2012     USA-REL-     Email from C. Sloan to                                           No Objection
                    0110414     G. Craig regarding
                                rescheduling the trip to
                                Kiev
                 Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 2 of 42



DX     DATE        PRODUCTION   DESCRIPTION                 WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                      BATES                                                       IN TO JURY   OBJECTIONS
                                                                                 (DATE/TIME)
9    3/15/2012     USA-REL-     Email from G. Craig to                                         No Objection
                    0176878     C. Sloan regarding
                                rescheduling the trip to
                                Kiev
10                              Withdrawn
11   3/17/2012     USA-REL-     Email from P. Manafort                                         No Objection
                    0008074     to G. Craig regarding a
                                meeting about fees
12   3/17/2012     USA-REL-     Email from G. Craig to                                         No Objection
                    0008076     P. Manafort to request a
                                meeting about fees
13   3/19/2012     USA-REL-     Email from C. Sloan to                                         No Objection
                    0176883     G. Craig regarding
                                rescheduling the trip to
                                Kiev
14   3/20/2012     USA-REL-     Email chain among D.                                           No Objection
                    0000470     Schoen, G. Craig, and P.
                                Manafort regarding
                                rescheduling of the Kiev
                                trip
15   3/20/2012     USA-REL-     D. Schoen handwritten                                          No Objection
                    0027611     note to G. Craig
16   3/30/2012     USA-REL-     Email forward from C.                                          No Objection
                    0110446     Whitney to G. Craig
                                attaching memorandum
                                regarding initial trip to
                                Ukraine and attorney
                                profiles
17   4/2/2012      USA-REL-     Email from D. Schoen to                                        No Objection
                    0027686     G. Craig regarding
                                breakfast with V.
                                Pinchuk




                                                    2
                 Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 3 of 42



DX     DATE        PRODUCTION   DESCRIPTION                  WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                      BATES                                                        IN TO JURY   OBJECTIONS
                                                                                  (DATE/TIME)
18   4/2/2012      USA-REL-     Email from G. Craig to                                          No Objection
                    0176993     A. van der Zwaan, C.
                                Sloan, and A. Haskell
                                attaching a memorandum
                                containing initial project
                                description
19   4/5/2012      USA-REL-     Retainer Memorandum re                                          Completeness
                    0000038     Terms and Conditions



20   4/5/2012      USA-REL-   Memorandum from G.                                                No Objection
                    0177339   Craig to V. Pshonka
                              regarding two projects
21   4/7/2012      USA-REL-   Email from G. Craig to                                            No Objection
                    0110871   C. Sloan forwarding
                              message from D. Schoen
                              regarding V. Pinchuk
22   4/10/2012    USA-0014622 Emails among C. Craig,                                            No Objection
                              D. Zornow, and C. Sloan
                              regarding need to talk
23   4/10/2012     USA-REL-   Retainer Memorandum re                                            Completeness
                    0007958   Terms and Conditions



24   4/11/2012     USA-REL-     Email chain among A.                                            No Objection
                    0111343     van der Zwaan, G. Craig,
                                and C. Sloan regarding
                                incorporating FARA
                                language into retainer
                                agreement




                                                    3
                 Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 4 of 42



DX     DATE        PRODUCTION   DESCRIPTION                WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                      BATES                                                      IN TO JURY   OBJECTIONS
                                                                                (DATE/TIME)
25   4/23/2012    USA-0014026 Emails between A.                                               No Objection
                              Haskell and M. Cowie
                              regarding application of
                              FARA
26   4/26/2012     USA-REL-   Email chain among J.                                            No Objection
                    0341915   Hawker and E. Reilly
                              regarding the former's
                              discussion with M.
                              Cowie about prospective
                              Ukraine job
27   5/1/2012      USA-REL-   Email chain among M.                                            No Objection
                    0360839   Beauregard, E. Reilly
                              and J. Hawker regarding
                              M. Cowie call on
                              Ukraine job
28   5/9/2012      USA-REL-   Email chain between J.                                          No Objection
                    0350174   Hawker and J. Aarons
                              regarding travel to Kiev
29                            Withdrawn

30   5/10/2012     USA-REL-     Email chain among P.                                          No Objection
                    0008357     Manafort, G. Craig, and
                                A. van der Zwaan
                                regarding payment to FTI
31                              Withdrawn

32   5/10/2012     USA-REL-     Email from A. van der                                         No Objection
                    0178711     Zwaan to B. Kelly and G.
                                Craig regarding payment
                                to FTI




                                                   4
                 Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 5 of 42



DX     DATE        PRODUCTION   DESCRIPTION                   WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                      BATES                                                         IN TO JURY   OBJECTIONS
                                                                                   (DATE/TIME)
33   5/10/2012     USA-REL-     Email chain among R.                                             No Objection
                    0346580     Bhavnani, M. Malloch-
                                Brown, and J. Hawker
                                regarding deciding to
                                take Ukraine job
34   5/11/2012     USA-REL-     Email chain between N.                                           Hearsay
                    0178938     Sadiq, D. Nordlinger, and
                                A. van der Zwaan
                                regarding FTI
                                engagement
35   5/12/2012     USA-REL-     Email chain among J.                                             No Objection
                    0359452     Aarons and S. Elliott
                                confirming that project
                                will proceed
36   5/12/2012     USA-REL-     Email from E. Reilly to                                          No Objection
                    0360408     M. Malloch-Brown with
                                draft memo regarding
                                FTI decision to represent
                                Ukraine Prosecutor
                                General
37   5/13/2012     USA-REL-     Email from J. Aarons to                                          No Objection
                    0342463     R. Gates and J. Hawker
                                forwarding draft letter of
                                engagement
38   5/14/2012     USA-REL-     Email from R. Hall to J.                                         No Objection
                    0342203     Hawker and J. Aarons
                                attaching list of potential
                                media contacts
39   5/15/2012     USA-REL-     Email from J. Hawker to                                          No Objection
                    0345228     J. Aarons, R. Hall and S.
                                Elliott attaching draft
                                media strategy
40   5/16/2012     USA-REL-     Email from J. Aarons to                                          No Objection
                    0354095     R. Gates regarding
                                discussions with
                                Prosecutor General
41   5/16/2012     USA-REL-     Email among A. van der                                           No Objection
                    0049545     Zwaan and G. Craig
                                regarding contract




                                                     5
                 Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 6 of 42



DX     DATE        PRODUCTION   DESCRIPTION                  WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                      BATES                                                        IN TO JURY   OBJECTIONS
                                                                                  (DATE/TIME)
42   5/17/2012     USA-REL-     Email chain among T.                                            No Objection
                    0345315     Leigh, J. Hawker and J.
                                Aarons regarding FTI
                                contract negotiation
43   5/18/2012     USA-REL-     Email chain among J.                                            No Objection
                    0341486     Aarons and E. Reilly
                                regarding who will pay
                                FTI bills
44   5/20/2012     USA-REL-     Email from O. Zhylinska                                         No Objection
                    0000817     (on behalf of G. Craig) to
                                P. Manafort attaching
                                interim report
45                              Withdrawn

46   5/24/2012     USA-REL-     Email chain among A.                                            No Objection
                    0000859     van der Zwaan, R. Gates,
                                G. Craig, K. Kilimnik, et
                                al. regarding the
                                Skadden-MoJ
                                engagement letter
47   5/24/2012     USA-REL-     Email chain among A.                                            Hearsay
                    0115981     van der Zwaan, G. Craig,
                                et al. regarding final MoJ
                                press release
48   5/24/2012     USA-REL-     Email chain between J.                                          No Objection
                    0344100     Aarons and J. Hawker
                                forwarding discussions
                                with R. Gates about
                                payment
49   5/24/2012     USA-REL-     Email from J. Aarons to                                         No Objection
                    0345393     J. Hawker regarding call
                                from R. Gates advising
                                that FTI will be a sub-
                                contractor of Skadden
50   5/24/2012     USA-REL-     Email chain among E.                                            No Objection
                    0352955     Reilly, J. Aarons and T.
                                Leigh forwarding email
                                ultimatum to R. Gates




                                                     6
                 Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 7 of 42



DX     DATE        PRODUCTION   DESCRIPTION                  WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                      BATES                                                        IN TO JURY   OBJECTIONS
                                                                                  (DATE/TIME)
51   5/25/2012     USA-REL-     Email chain among A.                                            Hearsay
                    0116030     van der Zwaan and G.
                                Craig regarding the
                                Skadden-MoJ
                                engagement letter
52   5/25/2012     USA-REL-     Email chain among R.                                            No Objection
                    0341515     Aarons, E. Reilly and T.
                                Leigh regarding
                                contacting G. Craig about
                                subcontracting with
                                Skadden
53   5/29/2012     USA-REL-     Email chain among E.                                            No Objection
                    0029205     Reilly, G. Craig, J.
                                Aarons, et al. regarding
                                FTI engagement
54   5/29/2012     USA-REL-     Engagement letter from                                          No Objection
                    0031433     J. Aarons to G. Craig
                                regarding Strategic
                                Communications
                                Services Project
55   5/29/2012     USA-REL-     Email chain among E.                                            No Objection
                    0341349     Reilly, J. Hawker, J.
                                Aarons, T. Leigh
                                regarding Ukraine
                                engagement
56   5/30/2012     USA-REL-     Email from A. Haskell to                                        No Objection
                    0170909     G. Craig, M. Loucks, M.
                                Cowie, et al. attaching a
                                list of Tymoshenko's acts
                                of deceit, dishonesty, and
                                neglect of duty
57   5/30/2012     USA-REL-     Email chain between G.                                          No Objection
                    0179635     Craig and S. Vlasenko
                                regarding a meeting
58   5/31/2012     USA-REL-     Email from A. Haskell                                           No Objection
                    0171195     forwarding message from
                                A. Haskell regarding
                                factual disputes
59   5/31/2012     USA-REL-     Emails between J.                                               No Objection
                    0341318     Aarons and E. Reilly
                                regarding possibility of
                                FTI subcontracting under
                                Skadden


                                                    7
                 Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 8 of 42



DX     DATE        PRODUCTION   DESCRIPTION                  WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                      BATES                                                        IN TO JURY   OBJECTIONS
                                                                                  (DATE/TIME)
60   6/0/2012      USA-REL2-    Draft ECFMU release                                             F.R.E. 401,
                    0000174                                                                     Foundation
61   6/2/2012      USA-REL-     Email from J. Aarons to                                         Hearsay
                    0348623     R. Gates threatening to
                                stop work if contract is
                                not signed
62   6/4/2012      USA-REL-     Email chain among G.                                            Hearsay
                    0050141     Craig, A. van der Zwaan,
                                M. Cowie, et al.
                                regarding FTI
                                engagement
63   6/6/2012      USA-REL-     Email from J. Aarons to                                         No Objection
                    0341131     E. Reilly regarding lack
                                of clarity on the contract
64   6/6/2012      USA-REL-     Email from J. Aarons to                                         No Objection
                    0358917     R. Gates regarding
                                Deputy Prosecutor
                                General trip to US
65   6/7/2012      USA-REL-     Email from A. Haskell to                                        No Objection
                    0171629     G. Craig, C. Sloan, et al.
                                regarding S. Vlasenko
66   6/15/2012     USA-REL-     Email from R. Hall to J.                                        No Objection
                    0346892     Hawker and J. Aarons
                                attaching media strategy
                                document
67   6/19/2012     USA-REL-     Email from R. Gates to J.                                       No Objection
                    0344971     Hawker advising that
                                draft contract with FTI is
                                forthcoming
68   6/20/2012     USA-REL-     Email from C. Sloan to                                          No Objection
                    0198646     P. Kerlin agreeing to a
                                meeting
69   6/20/2012     USA-REL-     Email to P. Kerlin                                              No Objection
                    0215701     containing Westlaw
                                research regarding FARA
70   6/20/2012     USA-REL-     Email chain among J.                                            No Objection
                    0342678     Aarons, R. Gates and J.
                                Hawker regarding FTI
                                contract
71   6/24/2012     USA-REL2-    Email from R. Gates                                             No Objection
                    0003962     regarding release of the
                                Skadden Report



                                                    8
                 Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 9 of 42



DX     DATE        PRODUCTION   DESCRIPTION                WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                      BATES                                                      IN TO JURY   OBJECTIONS
                                                                                (DATE/TIME)
72                              Withdrawn
73   6/28/2012     USA-REL2-    Email chain among C.                                          Hearsay
                    0010651     Antelo, K. Griffis, A.
                                Kauders and K. Zoeller
                                regarding article about
                                Tymoshenko meeting
                                with Skadden
74   6/29/2012     USA-REL-     Email chain among A.                                          F.R.E. 401
                    0172860     Haskell, A. van der
                                Zwaan, et al. regarding
                                meeting with
                                Tymoshenko
75   7/9/2012      USA-REL-     Email from A. van der                                         No Objection
                    0121164     Zwaan to G. Craig
                                regarding FTI
                                engagement
76   7/9/2012      USA-REL-     Email chain among A.                                          Hearsay,
                    0221273     van der Zwaan and A.                                          F.R.E. 401
                                Haskell regarding
                                document translations
77   7/10/2012     USA-REL-     Email chain among R.                                          No Objection
                    0345272     Gates, J. Aarons and J.
                                Hawker attaching list of
                                contacts for Skadden
                                Report
78   7/12/2012     USA-REL-     Email from J. Hawker to                                       No Objection
                    0346836     J. Aarons advising
                                Skadden Report to be
                                released July 23
79   7/17/2012     USA-REL-     Email from J. Aarons to                                       No Objection
                    0356184     O. Leonov with news
                                that Skadden Report is
                                being delayed
80   7/18/2012     USA-REL-     Email from A. Kedem to                                        No Objection
                    0223827     A. van der Zwaan
                                regarding Project One




                                                    9
                 Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 10 of 42



DX     DATE        PRODUCTION   DESCRIPTION                  WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                      BATES                                                        IN TO JURY   OBJECTIONS
                                                                                  (DATE/TIME)
81   7/25/2012      USA-REL-    Email from A. Kedem to                                          No Objection
                     0200363    C. Sloan regarding the
                                selective prosecution
                                section of the Skadden
                                Report
82                              Withdrawn

83   7/29/2012      USA-REL-    Email from G. Craig to                                          No Objection
                     0183997    C. Sloan, A. Haskell, A.
                                van der Zwaan, and A.
                                Kedem regarding a
                                Russian translation of the
                                Skadden Report
84   7/30/2012      USA-REL-    Email from G. Craig to                                          Hearsay
                     0000923    P. Manafort suggesting
                                the English version
                                should be the official
                                version of the Skadden
                                Report
85   7/30/2012      USA-REL-    Email forward from G.                                           No Objection
                     0055837    Craig to A. van der
                                Zwaan regarding Russian
                                and Ukrainian
                                translations of the
                                Skadden Report
86   7/30/2012      USA-REL-    Email chain among G.                                            No Objection
                     0184023    Craig, A. Haskell, A.
                                Kedem, and C. Sloan
                                regarding Russian and
                                Ukrainian translations of
                                the Skadden Report
87   7/30/2012      USA-REL-    Email chain among R.                                            No Objection
                     0350131    Gates, J. Aarons, J.
                                Hawker and A. van der
                                Zwaan scheduling call




                                                    10
                 Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 11 of 42



DX     DATE        PRODUCTION     DESCRIPTION               WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                      BATES                                                       IN TO JURY   OBJECTIONS
                                                                                 (DATE/TIME)
88   7/31/2012      USA-REL-   Email chain among P.                                            No Objection
                     0000925   Manafort and G. Craig
                               regarding Russian and
                               Ukrainian translations of
                               the Skadden Report
89   8/2/2012       USA-REL-   Email chain between P.                                          No Objection
                     0158616   Manafort and G. Craig
                               regarding proposed
                               comments
90   8/3/2012      USA-0017286 Email chain between P.                                          No Objection
                               Manafort and G. Craig
                               regarding proposed
                               comments
91   8/7/2012       USA-REL-   Email chain among A.                                            No Objection
                     0136195   van der Zwaan, G. Craig,
                               C. Sloan, et al. regarding
                               Russian and Ukrainian
                               translations of the
                               Skadden Report
92   8/9/2012       USA-REL-   Email from S. Zaki to M.                                        No Objection
                     0176345   Porter, A. van der
                               Zwaan, M. Loucks, et al.
                               regarding Skadden Stink
                               article
93   8/9/2012       USA-REL-   Email from J. Hawker to                                         No Objection
                     0342507   R. Gates attaching master
                               control grid
94   8/10/2012     USA-0014809 Email between A. van                                            No Objection
                               der Zwaan, G. Craig, C.
                               Sloan, A. Kedem, A.
                               Haskell regarding
                               comments
95   8/16/2012     USA-0015568 Email among A. van der                                          No Objection
                               Zwaan, O. Smolova, G.
                               Craig, C. Sloan, A.
                               Kedem, and A. Haskell
                               re comments




                                                    11
                  Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 12 of 42



DX      DATE        PRODUCTION   DESCRIPTION                 WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                       BATES                                                       IN TO JURY   OBJECTIONS
                                                                                  (DATE/TIME)
96    8/23/2012      USA-REL-    Email chain among A.                                           No Objection
                      0167392    Haskell, C. Sloan, A.
                                 Kedem, et al. regarding a
                                 response to an email
                                 from S. Vlasenko
97    8/24/2012      USA-REL-    Email from A. van der                                          No Objection
                      0167403    Zwaan to G. Craig, C.
                                 Sloan, A. Kedem, and A.
                                 Haskell attaching
                                 proposed comments
98    8/24/2012      USA-REL-    Email from J. Aarons to                                        No Objection
                      0350482    R. Gates and J. Hawker
                                 attaching
                                 communications strategy
                                 document
99    8/24/2012      USA-REL2-   Email chain among T.                                           Hearsay
                      0025200    Podesta, K. Griffis, K.
                                 Fritts, and R. Edgar re:
                                 SA report
100   8/27/2012      USA-REL-    Email chain between G.                                         No Objection
                      0016804    Craig and P. Manafort
                                 regarding proposed
                                 comments for the
                                 Skadden Report
101   8/27/2012      USA-REL-    Email chain among A.                                           No Objection
                      0187233    Haskell, C. Sloan, A.
                                 Kedem, et al. regarding
                                 an email from S.
                                 Vlasenko
102   8/28/2012      USA-REL-    Email forward from G.                                          No Objection
                      0162990    Craig to C. Whitney
                                 attaching media plan
103   8/28/2012      USA-REL-    FTI Media Plan                                                 No Objection
                      0337749
104   8/30/2012      USA-REL-    Email chain among G.                                           Hearsay
                      0073935    Craig, A. van der Zwaan,
                                 A. Haskell, et al.
                                 regarding finalizing the
                                 Skadden Report




                                                    12
                  Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 13 of 42



DX      DATE        PRODUCTION   DESCRIPTION                 WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                       BATES                                                       IN TO JURY   OBJECTIONS
                                                                                  (DATE/TIME)
105   8/30/2012      USA-REL-    Email from A. van der                                          No Objection
                      0167421    Zwaan to G. Craig, C.
                                 Sloan, A. Kedem, and A.
                                 Haskell attaching
                                 proposed comments
106   8/30/2012      USA-REL-    Email from J. Aarons to                                        No Objection
                      0344875    J. Hawker attaching draft
                                 strategy memos for P.
                                 Manafort and R. Gates
107   9/2/2012       USA-REL-    Email chain among P.                                           No Objection
                      0006022    Manafort and G. Craig
                                 regarding J. Hawker's
                                 opinion of the Skadden
                                 Report
108   9/2/2012       USA-REL-    Email from P. Manafort                                         No Objection
                      0006028    to G. Craig attaching
                                 letter from K. Kilimnik
109   9/3/2012       USA-REL-    Email chain between G.                                         No Objection
                      0006057    Craig and P. Manafort
                                 regarding proposed
                                 comments for the
                                 Skadden Report
110   9/3/2012       USA-REL-    Email chain among G.                                           No Objection
                      0016828    Craig, P. Manafort, and
                                 C. Sloan regarding
                                 comments to the draft
                                 Skadden Report
111   9/3/2012       USA-REL-    Email chain among G.                                           Hearsay
                      0074026    Craig and A. van der
                                 Zwaan regarding
                                 comments to the draft
                                 Skadden Report
112   9/4/2012       USA-REL-    Email from A. van der                                          No Objection
                      0167429    Zwaan to G. Craig, A.
                                 Haskell, A. Kedem and
                                 C. Sloan attaching
                                 translated comments
                                 from Ukraine on the
                                 Skadden Report




                                                    13
                  Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 14 of 42



DX      DATE        PRODUCTION     DESCRIPTION               WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                       BATES                                                       IN TO JURY   OBJECTIONS
                                                                                  (DATE/TIME)
113   9/7/2012       USA-REL-   Email from J. Hawker to                                         No Objection
                      0346586   J. Aarons regarding
                                uncertain timing of the
                                release of Skadden
                                Report
114   9/7/2012       USA-REL-   Emails between J.                                               No Objection
                      0348736   Hawker and K. Kilimnik
                                regarding Skadden
                                wanting to meet with Y.
                                Tymoshenko
115   9/8/2012       USA-REL-   Email chain among A.                                            No Objection
                      0145065   van der Zwaan, G. Craig,
                                C. Sloan, et al. regarding
                                getting a copy of the
                                Skadden Report to R.
                                Gates
116   9/10/2012      USA-REL-   Email chain among P.                                            No Objection
                      0006105   Manafort and G. Craig
                                regarding the release of
                                the Skadden Report
117   9/10/2012      USA-REL-   Email from G. Craig to                                          No Objection
                      0016891   P. Manafort attaching
                                draft Skadden Report in
                                English
118   9/10/2012      USA-REL-   Email from G. Craig to                                          No Objection
                      0017204   P. Manafort attaching
                                executive summary of
                                the Skadden Report
119   9/11/2012     USA-0014002 Email among A. Haskell,                                         No Objection
                                A. Kedem, G. Craig, C.
                                Sloan regarding final
                                tweaks
120   9/11/2012      USA-REL-   Email from P. Manafort                                          No Objection
                      0006119   to G. Craig attaching
                                revisions to final
                                Skadden Report
121   9/11/2012      USA-REL-   Email from G. Craig to                                          No Objection
                      0017225   P. Manafort regarding
                                proposed comments




                                                     14
                  Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 15 of 42



DX      DATE        PRODUCTION   DESCRIPTION                 WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                       BATES                                                       IN TO JURY   OBJECTIONS
                                                                                  (DATE/TIME)
122   9/11/2012      USA-REL-    Email from J. Hawker to                                        No Objection
                      0342754    J. Aarons attaching
                                 version 2 of "A More
                                 Modern Ukraine" memo
123   9/12/2012      USA-REL-    Email from J. Hawker to                                        No Objection
                      0344308    R. Gates attaching master
                                 control grid
124   9/12/2012      USA-REL-    Email from J. Hawker to                                        No Objection
                      0344806    J. Aarons attaching draft
                                 project veritas messaging
125   9/12/2012      USA-REL-    Email from J. Hawker to                                        No Objection
                      0348498    R. Gates attaching "FTI
                                 Cut Down Media Plan"
                                 for when the report is
                                 released
126   9/12/2012      USA-REL-    Email from J. Hawker to                                        No Objection
                      0350077    R. Gates attaching Q and
                                 A for Ministry of Justice
                                 and draft statements on
                                 Skadden Report
127   9/12/2012      USA-REL-    Email from J. Hawker to                                        No Objection
                      0350707    R. Gates attaching master
                                 control grid
128   9/13/2012      USA-REL-    Emails between K.                                              No Objection
                      0342819    Kilimnik and J. Hawker
                                 regarding using the
                                 Ministry of Justice
                                 comments to Skadden for
                                 preparing Q and As
129   9/13/2012      USA-REL-    Email from K. Kilimnik                                         No Objection
                      0343536    to J. Hawker attaching
                                 Ministry of Justice
                                 suggestions on draft
                                 report
130   9/13/2012      USA-REL-    Email from J. Hawker to                                        No Objection
                      0347816    R. Gates regarding draft
                                 PR response for Skadden
                                 to use




                                                    15
                  Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 16 of 42



DX      DATE        PRODUCTION    DESCRIPTION               WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                       BATES                                                      IN TO JURY   OBJECTIONS
                                                                                 (DATE/TIME)
131   9/14/2012     USA-0014852 Email from A. van der                                          No Objection
                                Zwaan to G. Craig, C.
                                Sloan, A. Kedem, and A.
                                Haskell attaching
                                proposed comments
132   9/17/2012      USA-REL-   Email from R. Gates                                            No Objection
                      0342595   attaching P. Manafort
                                comments on FTI media
                                package
133   9/17/2012      USA-REL2- C. Antelo email to R.                                           F.R.E. 401
                      0003549   Gates regarding ECFMU
                                Strategy for committee
                                Senators
134   9/18/2012      USA-REL-   Email chain among R.                                           No Objection
                      0007076   Gates and G. Craig
                                regarding comments
135   9/20/2012      USA-REL-   Email from P. Manafort                                         No Objection
                      0007096   to G. Craig attaching
                                proposed changes to the
                                Skadden Report
136   9/20/2012      USA-REL-   Email from P. Manafort                                         No Objection
                      0007103   to G. Craig attaching
                                comments for the
                                Skadden Report and
                                proposing a group
                                meeting
137   9/20/2012      USA-REL-   Email chain among G.                                           No Objection
                      0018509   Craig and P. Manafort
                                regarding proposed
                                changes to the Skadden
                                Report
138                             Withdrawn

139   9/20/2012      USA-REL-     Email chain among A.                                         No Objection
                      0148288     Haskell, A. van der
                                  Zwaan, G. Craig, et al.
                                  attaching proposed
                                  changes to the Skadden
                                  Report from R. Gates




                                                     16
                  Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 17 of 42



DX      DATE        PRODUCTION    DESCRIPTION                WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                       BATES                                                       IN TO JURY   OBJECTIONS
                                                                                  (DATE/TIME)
140   9/20/2012      USA-REL-     Email chain among B.                                          No Objection
                      0193817     Jackson and G. Craig
                                  regarding Ukraine
141   9/21/2012      USA-REL-     Email forward from K.                                         No Objection
                      0007129     Kilimnik to A. van der
                                  Zwaan attaching the FTI
                                  Media Plan
142   9/21/2012      USA-REL-     Email from A. van der                                         No Objection
                      0344446     Zwaan to J. Hawker, P.
                                  Manafort cc'ing G. Craig
                                  attaching copy of
                                  Skadden Report
143   9/23/2012      USA-REL-     Email from A. van der                                         Hearsay
                      0233100     Zwaan to A. Haskell
                                  regarding a proposed
                                  change to the Skadden
                                  Report
144                               Withdrawn

145   9/23/2012      USA-REL-     Email from K. Kilimnik                                        Hearsay,
                      0345494     to J. Hawker attaching                                        F.R.E. 401
                                  Ukraine comments on
                                  Skadden Report
146                               Withdrawn

147   9/24/2012      USA-REL-   Email from R. Gates to J.                                       No Objection
                      0347958   Hawker attaching his
                                notes from meeting at
                                Harvard Club
148   9/25/2012     USA-0008962 Email chain among A.                                            No Objection
                                Haskell and C. Sloan
                                regarding FTI "veritas
                                Message Master"
                                document




                                                     17
                  Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 18 of 42



DX      DATE        PRODUCTION   DESCRIPTION                     WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                       BATES                                                           IN TO JURY   OBJECTIONS
                                                                                      (DATE/TIME)
149   9/25/2012      USA-REL-    Email from J. Hawker to                                            No Objection
                      0019666    G. Craig, P. Manafort,
                                 and R. Gates attaching
                                 the FTI Media Plan
150   9/25/2012      USA-REL-    Email forward from R.                                              No Objection
                      0026966    Gates to A. van der
                                 Zwaan including the
                                 message from G. Craig
                                 that there is "a lot of stuff
                                 in here that is just
                                 wrong."
151   9/25/2012      USA-REL-    Email chain among C.                                               No Objection
                      0149983    Sloan and G. Craig
                                 regarding paying and
                                 backgrounding
                                 journalists
152   9/25/2012      USA-REL-    Email chain among C.                                               No Objection
                      0150939    Sloan, G. Craig, J.
                                 Hawker, et al. regarding
                                 the FTI Media Plan
153   9/25/2012      USA-REL-    Email from C. Sloan to                                             No Objection
                      0150948    G. Craig about draft
                                 comments regarding the
                                 FTI Media Plan
154   9/25/2012      USA-REL-    Email from C. Sloan to                                             No Objection
                      0191269    G. Craig with draft
                                 comments regarding the
                                 FTI Media Plan
155   9/25/2012      USA-REL-    Email from A. van der                                              No Objection
                      0342422    Zwaan to J. Hawker
                                 confirming receipt of FTI
                                 draft messaging and
                                 providing a copy of
                                 Skadden Report
156   9/25/2012      USA-REL-    Email from J. Hawker to                                            Hearsay
                      0345373    R. Gates attaching draft
                                 news release for Ministry
                                 of Justice




                                                       18
                  Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 19 of 42



DX      DATE        PRODUCTION   DESCRIPTION                  WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                       BATES                                                        IN TO JURY   OBJECTIONS
                                                                                   (DATE/TIME)
157   9/25/2012      USA-REL-    Email from J. Hawker to                                         No Objection
                      0348868    R. Gates attaching
                                 changes to media
                                 package
158                              Withdrawn

159   9/26/2012      USA-REL-    Email chain among G.                                            No Objection
                      0159022    Craig and J. Hawker
                                 regarding changes to the
                                 FTI Media Plan
160   9/26/2012      USA-REL-    Email from P. Manafort                                          No Objection
                      0343523    to R. Gates, K. Kilimnik
                                 and J. Hawker attaching
                                 his analysis and an
                                 overview of the Skadden
                                 Report
161   9/26/2012      USA-REL-    Email from R. Gates to J.                                       No Objection
                      0345420    Hawker attaching new
                                 Skadden Report outreach
                                 list - key political and
                                 media contacts
162   9/27/2012      USA-REL-    Email from P. Manafort                                          No Objection
                      0346213    to J. Hawker, R. Gates
                                 and K. Kilimnik
                                 attaching outline of key
                                 findings of Skadden
                                 Report
163   9/27/2012      USA-REL2-   Email chain among A.                                            Hearsay
                      0020455    Kauders, C. Antelo, and
                                 K. Griffis, regarding call
                                 with R. Gates
164   9/28/2012      USA-REL2-   R. Gates email to MCW                                           No Objection
                      0003963    and PDG regarding DC
                                 Plan




                                                     19
                  Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 20 of 42



DX      DATE        PRODUCTION   DESCRIPTION                 WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                       BATES                                                       IN TO JURY   OBJECTIONS
                                                                                  (DATE/TIME)
165   9/29/2012      USA-REL-    Email chain among G.                                           Hearsay,
                      0096765    Craig, A. van der Zwaan,                                       F.R.E. 401
                                 K. Kilimnik, et al.
                                 regarding changes to the
                                 Skadden Report
166                              Withdrawn

167   9/29/2012      USA-REL-    Email from R. Gates                                            No Objection
                      0345098    attaching timeline and
                                 Skadden Report outreach
                                 list
168   9/30/2012      USA-REL-    Email from R. Gates to J.                                      No Objection
                      0342570    Hawker attaching
                                 Skadden Report release
                                 planning document
169   9/30/2012      USA-REL-    Email from R. Gates to J.                                      No Objection
                      0342832    Hawker regarding Wave
                                 2 of media engagement.
170   9/30/2012      USA-REL-    Email from R. Gates to                                         No Objection
                      0346200    P. Manafort to K.
                                 Kilimnik and J. Hawker
                                 attaching media plan
                                 documents
171   10/1/2012      USA-REL2-   A. Wright email to MCW                                         No Objection
                      0017111    and PDG regarding
                                 ECFMU/Ukraine Call
172   10/2/2012      USA-REL-    Email forward from A.                                          No Objection
                      0096824    van der Zwaan to G.
                                 Craig attaching proposed
                                 comments
173   10/2/2012      USA-REL-    Email chain between A.                                         No Objection
                      0191382    van der Zwaan and G.
                                 Craig regarding proposed
                                 comments
174   10/2/2012      USA-REL-    Email from P. Manafort                                         No Objection
                      0346343    to J. Hawker, R. Gates
                                 and K. Kilimnik
                                 attaching additions to
                                 media package




                                                    20
                  Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 21 of 42



DX      DATE        PRODUCTION     DESCRIPTION               WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                       BATES                                                       IN TO JURY   OBJECTIONS
                                                                                  (DATE/TIME)
175   10/3/2012      USA-REL-   Email from J. Hawker to                                         No Objection
                      0349345   R. Gates attaching
                                proposed outreach list for
                                Skadden Report
176   10/4/2012      USA-REL2- Email with attached                                              No Objection
                      0003622   memorandum from L.
                                Saunders to I. Kirsch, M.
                                Griffis, T. Podesta et al.
177   10/8/2012     USA-0017497 Email from G. Craig, to                                         Hearsay
                                P. Manafort regarding
                                comments to report.
178   10/8/2012      USA-REL-   Email from P. Manafort                                          No Objection
                      0007585   to G. Craig attaching
                                comments for the
                                Skadden Report
179   10/8/2012      USA-REL-   Email from A. Kedem to                                          No Objection
                      0098212   G. Craig, C. Sloan, A.
                                Haskell, and A. van der
                                Zwaan regarding
                                proposed revisions to the
                                Skadden Report
180   10/8/2012      USA-REL-   Email chain between A.                                          No Objection
                      0098221   van der Zwaan, G. Craig,
                                A. Kedem, C. Sloan, and
                                A. Haskell regarding
                                proposed comments
181   10/8/2012      USA-REL-   Email from A. Kedem to                                          No Objection
                      0098227   G. Craig, C. Sloan, A.
                                Haskell, and A. van der
                                Zwaan regarding
                                proposed revisions to the
                                Skadden Report
182   10/8/2012      USA-REL-   Email from S. Galvin to                                         Hearsay
                      0342694   J. Hawker regarding
                                notes on meeting with P.
                                Manafort in Kiev
183   10/16/2012     USA-REL-   Email from G. Craig to                                          Hearsay,
                      0007589   P. Manafort regarding                                           F.R.E. 401
                                delivery of the Skadden
                                Report




                                                     21
               Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 22 of 42



DX      DATE       PRODUCTION    DESCRIPTION                WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                      BATES                                                       IN TO JURY   OBJECTIONS
                                                                                 (DATE/TIME)
184   10/16/2012    USA-REL-     Email chain among A.                                          Hearsay,
                     0151966     van der Zwaan and G.                                          F.R.E. 401
                                 Craig regarding delivery
                                 of the Skadden Report to
                                 the MoJ
185                              Withdrawn

186   10/22/2012   USA-0012555 Email from G. Craig to                                          Hearsay,
                               C. Sloan, A. Haskell, A.                                        F.R.E. 401
                               van der Zwaan, and A.
                               Kedem regarding the
                               report
187   10/27/2012    USA-REL-   Email from K. Griffis to                                        Hearsay,
                     0364972   J. Hawker attaching list                                        F.R.E. 401
                               of journalists
188   10/31/2012   USA-0020855 A. Wright and L.                                                Hearsay,
                               Saunders gchat after                                            F.R.E. 401
                               ECFMU call
189   11/19/2012   USA-0017507 Email from G. Craig to                                          No Objection
                               P. Manafort regarding
                               final issues
190   11/19/2012    USA-REL-   Email chain between A.                                          No Objection
                     0193967   Haskell and G. Craig
                               regarding proposed
                               comments
191   11/26/2012    USA-REL-   Email from G. Craig to                                          No Objection
                     0019749   P. Manafort regarding
                               overview memo
192   11/27/2012    USA-REL-   Email from R. Gates to                                          No Objection
                     0020057   A. van der Zwaan and K.
                               Kilimnik attaching
                               proposed comments
193   11/27/2012    USA-REL-   Email from A. van der                                           No Objection
                     0105348   Zwaan to G. Craig and
                               A. Haskell attaching
                               proposed changes to the
                               Skadden Report




                                                    22
                  Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 23 of 42



DX      DATE        PRODUCTION    DESCRIPTION              WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                       BATES                                                     IN TO JURY   OBJECTIONS
                                                                                (DATE/TIME)
194   11/30/2012    USA-0017517 Email from P. Manafort                                        No Objection
                                to K. Kilimnik, R. Gates
                                J. Hawker regarding
                                Q&A material and the
                                Briefing Process
195   11/30/2012    USA-0020870 A. Wright and L.                                              Hearsay
                                Saunders gchat about
                                Skadden report roll-out
196   11/30/2012     USA-REL-   Email from P. Manafort                                        No Objection
                      0365485   to K. Kilimnik, R. Gates
                                J. Hawker attaching
                                memo for S. Lyovochkin,
                                FTI release memos and
                                A. van der Zwaan
                                recommendation for
                                outside counsel familiar
                                with the ECHR
197   11/30/2012     USA-REL-   Email from P. Manafort                                        Hearsay
                      0951627   to Veritas team
198                             Withdrawn

199   12/6/2012     USA-0009124 Email from J. Hawker to                                       No Objection
                                R. Gates regarding Phase
                                one media
200   12/6/2012      USA-REL-   Email among R. Gates, J.                                      No Objection
                      0029944   Hawker, A. Friedman, A.
                                van der Zwaan, and K.
                                Kilimnik regarding
                                Project Veritas call.
201   12/6/2012      USA-REL-   Email among R. Gates, J.                                      No Objection
                      0029946   Hawker, A. Friedman, A.
                                van der Zwaan, and K.
                                Kilimnik regarding
                                Project Veritas call




                                                   23
                  Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 24 of 42



DX      DATE        PRODUCTION    DESCRIPTION               WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                       BATES                                                      IN TO JURY   OBJECTIONS
                                                                                 (DATE/TIME)
202   12/6/2012      USA-REL-     Email chain among J.                                         No Objection
                      0030744     Hawker, A. van der
                                  Zwaan, R. Gates, et al.
                                  attaching the FTI Media
                                  Plan
203   12/6/2012      USA-REL-     Email from M. Lantz to                                       No Objection
                      0193987     G. Craig regarding the
                                  release of the Skadden
                                  Report
204                               Withdrawn

205   12/7/2012     USA-0021010 A. Wright email                                                F.R.E. 401
                                regarding Mercury’s
                                ECFMU government
                                relations strategy
                                document for 2013
206   12/7/2012      USA-REL2- Email chain from M.                                             Hearsay
                      0017274   Tavlarides to T. Podesta
                                et al. subject: Skadden
                                Report
207   12/11/2012        N/A     Google Maps route view                                         No Objection
208   12/11/2012     USA-REL-   Email chain among R.                                           No Objection
                      0038299   Gates, E. Sager, A. van
                                der Zwaan, et al.
209   12/11/2012     USA-REL-   Email chain among G.                                           No Objection
                      0191857   Craig and A. van der
                                Zwaan regarding A.
                                Kwasniewski and C.
                                Salvalaggio
210                             Withdrawn

211   12/11/2012     USA-REL-     Email from R. Gates to                                       No Objection
                      0365783     D. Kuleba, O. Voloshyn,
                                  K. Kilimnik, J. Hawker,
                                  A. Friedman, A. van der
                                  Zwaan and E. Sager




                                                     24
               Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 25 of 42



DX      DATE       PRODUCTION   DESCRIPTION                  WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                      BATES                                                        IN TO JURY   OBJECTIONS
                                                                                  (DATE/TIME)
212   12/11/2012   USA-REL-     Email from J. Hawker to                                         No Objection
                    0366919     R. Fletcher requesting an
                                introduction to Tom
                                Parfitt
213   12/11/2012   USA-REL2-    Email from M.                                                   Hearsay
                    0017276     Tavlarides to T. Podesta
                                et al. subject: Skadden
                                report update
214   12/12/2012   USA-REL-     Email chain among D.                                            No Objection
                    0161005     Sanger and G. Craig
                                regarding electronic
                                delivery
215   12/12/2012   USA-REL-     Email chain among D.                                            No Objection
                    0161006     Sanger and G. Craig
                                confirming hard copy
                                delivery
216   12/12/2012   USA-REL-     Email chain among T.                                            No Objection
                    0191873     Parfitt and G. Craig
                                regarding approval of
                                quotes
217                             Withdrawn

218   12/12/2012   USA-REL-     Email chain among G.                                            No Objection
                    0194884     Craig, A. Haskell, D.
                                Sanger, et al. regarding
                                electronic delivery of the
                                Skadden Report
219   12/12/2012   USA-REL-     Email chain among G.                                            No Objection
                    0194885     Craig and D. Sanger
                                regarding electronic
                                delivery of the Skadden
                                Report
220   12/12/2012   USA-REL-     Email from R. Gates to                                          No Objection
                    0365791     A. van der Zwaan, A.
                                Friedman, K. Kilimnik, J.
                                Hawker and E. Sager




                                                    25
               Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 26 of 42



DX      DATE       PRODUCTION   DESCRIPTION                   WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                      BATES                                                         IN TO JURY   OBJECTIONS
                                                                                   (DATE/TIME)
221   12/12/2012   USA-REL-     Email chain among R.                                             Hearsay
                    0365818     Gates, A. van der Zwaan,
                                E. Sager, K. Kilimnik, J.
                                Hawker and A. Friedman
222   12/12/2012   USA-REL-     Email chain among R.                                             No Objection
                    0365831     Gates and A. van der
                                Zwaan, J. Hawker and K.
                                Kilimnik regarding
                                meetings in Poland
223                             Withdrawn

224   12/12/2012   USA-REL-     Email from J. Hawker to                                          No Objection
                    0366993     T. Parfitt making contact
                                for a possible story on
                                Ukraine
225   12/12/2012   USA-REL-     Emails between J.                                                No Objection
                    0367310     Hawker and R. Gates
                                regarding comments
                                from Ministry of Justice
                                for T. Parfitt at Telegraph
226   12/12/2012   USA-REL-     Email from J. Hawker to                                          No Objection
                    0367315     R. Gates regarding
                                Telegraph
227   12/12/2012   USA-REL-     Email from J. Hawker to                                          No Objection
                    0367319     T. Parfitt providing
                                answers to Telegraph
                                questions for Ministry of
                                Justice
228   12/12/2012   USA-REL-     Email from J. Hawker to                                          No Objection
                    0367333     R. Gates attaching
                                Ministry of Justice
                                release with tracked
                                changes and advising that
                                answers have been sent
                                to Telegraph




                                                     26
               Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 27 of 42



DX      DATE       PRODUCTION   DESCRIPTION                  WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                      BATES                                                        IN TO JURY   OBJECTIONS
                                                                                  (DATE/TIME)
229   12/12/2012   USA-REL-     Email chain among J.                                            No Objection
                    0367342     Hawker and T. Parfitt
                                regarding approved
                                answers from O.
                                Lavrinovich
230   12/12/2012   USA-REL-     Email from J. Hawker to                                         No Objection
                    0367351     R. Gates attaching
                                rewrite of MOJ statement
231   12/12/2012   USA-REL-     Email from J. Hawker to                                         No Objection
                    0367358     R. Gates advising that he
                                has emailed G. Craig
                                with question from R.
                                Gates
232                             Withdrawn



233                             Withdrawn
234   12/12/2012   USA-REL2-    Redlined draft analysis of                                      Hearsay, Lack
                    0014719     Skadden Report                                                  of Foundation
235   12/12/2012                New York Times Article                                          No Objection
236   12/13/2012      N/A       The Daily Telegraph                                             No Objection
                                article by T. Parfitt
237                             Withdrawn

238   12/13/2012   USA-REL-     Email chain among R.                                            No Objection
                    0007935     Gates, C. Craig, J.
                                Hawker, and A. van der
                                Zwaan regarding inquiry
                                by M. Danilova




                                                    27
               Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 28 of 42



DX      DATE       PRODUCTION   DESCRIPTION                WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                      BATES                                                      IN TO JURY   OBJECTIONS
                                                                                (DATE/TIME)
239   12/13/2012   USA-REL-     Email chain among L.                                          No Objection
                    0039269     Weiss, J. Hawker, and A.
                                van der Zwaan regarding
                                inquiry
240   12/13/2012   USA-REL-     Email chain among G.                                          No Objection
                    0105659     Craig, L. Weiss, A. van
                                der Zwaan, et al.
                                regarding Telegraph
241   12/13/2012   USA-REL-     Email forward from B.                                         No Objection
                    0154222     Jackson to G. Craig
                                attaching MoJ press
                                release
242   12/13/2012   USA-REL-     MoJ Press Release                                             Lack of
                    0154223                                                                   Foundation
243   12/13/2012   USA-REL-     Email from L. Weiss to                                        No Objection
                    0154225     M. Huisman attaching
                                Skadden Report
244   12/13/2012   USA-REL-     Email from E. Alpert to                                       No Objection
                    0160134     G. Craig inquiring about
                                the Skadden Report
245   12/13/2012   USA-REL-     Email chain among J.                                          No Objection
                    0161318     Slattery and G. Craig
                                regarding call
246   12/13/2012   USA-REL-     Email from L. Weiss to                                        No Objection
                    0191909     S. Feldman and M. Porter
                                regarding the release of
                                the Skadden Report
247   12/13/2012   USA-REL-     Email forward from B.                                         No Objection
                    0194001     Jackson to G. Craig
                                attaching ANSA article
248   12/13/2012   USA-REL-     Email chain among A.                                          No Objection
                    0194895     Haskell and G. Craig
                                regarding Kiev Post
                                article




                                                   28
               Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 29 of 42



DX      DATE       PRODUCTION   DESCRIPTION                 WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                      BATES                                                       IN TO JURY   OBJECTIONS
                                                                                 (DATE/TIME)
249   12/13/2012   USA-REL-     Email forward from G.                                          Hearsay
                    0194977     Craig to S. Weisman
                                including a link to the
                                Kiev Post article
250   12/13/2012   USA-REL-     Email from L. Weiss to                                         Incorrect date
                    0196939     G. Craig including Los
                                Angeles Times article by
                                E. Alpert




251   12/13/2012   USA-REL-     Email from R. Hall to R.                                       No Objection
                    0361963     Gates, K. Kilimnik and J.
                                Hawker attaching
                                summary of media
                                coverage
252   12/13/2012   USA-REL-     Email from R. Gates to                                         No Objection
                    0365894     P. Manafort, K.
                                Kilimnik, J. Hawker and
                                E. Sager regarding Radio
                                Free Europe
253   12/13/2012   USA-REL-     Email from R. Gates to J.                                      No Objection
                    0365909     Hawker and K. Kilimnik
                                regarding ANSA article
254   12/13/2012   USA-REL-     Email from R. Gates to                                         No Objection
                    0365910     P. Manafort, K. Kilimnik
                                E. Sager, K. Kilimnik, G.
                                Fenton and J. Hawker
                                regarding Ministry of
                                Justice press release
                                getting good coverage




                                                   29
               Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 30 of 42



DX      DATE       PRODUCTION   DESCRIPTION                  WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                      BATES                                                        IN TO JURY   OBJECTIONS
                                                                                  (DATE/TIME)
255   12/13/2012   USA-REL-     Email from R. Gates to                                          No Objection
                    0365934     P. Manafort, K. Kilimnik
                                and J. Hawker regarding
                                article
256   12/13/2012   USA-REL-     Emails between J.                                               No Objection
                    0365952     Hawker and R. Solash at
                                Radio Free Europe
                                regarding Skadden report
                                and FTI
257   12/13/2012   USA-REL-     Email from R. Gates to J.                                       No Objection
                    0365954     Hawker requesting
                                articles
258   12/13/2012   USA-REL-     Email thread among J.                                           No Objection
                    0368645     Hawker, L. Weiss and A.
                                van der Zwaan regarding
                                media inquiry
259   12/13/2012   USA-REL-     Email from J. Hawker to                                         No Objection
                    0368647     M. Huisman providing
                                MOJ statement to
                                National Law Journal
260   12/13/2012   USA-REL-     Emails between E. Sager                                         Hearsay
                    0951759     and D. Kuleba regarding
                                ANSA, New York Times
                                and Telegraph
261   12/13/2012   USA-REL-     E. Sager, A. Gianotti and                                       Hearsay
                    0973091     A. Friedman emails
                                regarding ANSA, New
                                York Times and
                                Telegraph
262   12/13/2012   USA-REL2-    Email chain from B.                                             Hearsay
                    0003929     Chang to Gates et al.,
                                subject: State Dept. react
                                to New York Times
                                article
263   12/13/2012   USA-REL2-    Email chain from B.                                             No Objection
                    0003931     Chang to Gates et al.,
                                subject: State Dept. react
                                to New York Times
                                article




                                                    30
               Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 31 of 42



DX      DATE       PRODUCTION   DESCRIPTION                  WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                      BATES                                                        IN TO JURY   OBJECTIONS
                                                                                  (DATE/TIME)
264                             Withdrawn

265   12/13/2012   USA-REL2-    Email from R. Gates with                                        No Objection
                    0026685     attached Skadden Report
                                Overview Points FINAL
                                and MoJ Skadden Press
                                Statement FINAL,
                                subject: Skadden Arps -
                                Report
266   12/13/2012                National Law Journal                                            No Objection
                                Article
267   12/13/2012                Los Angeles Times                                               No Objection
                                Article
268   12/13/2012                Kiev Post article                                               Lack of
                                                                                                Foundation
                                                                                                (and exhibit)
269   12/14/2012   USA-REL-     Email from L. Weiss to                                          No Objection
                    0160444     G. Craig, C. Sloan, and
                                M. Porter including the
                                revised National Law
                                Journal article
270   12/14/2012   USA-REL-     Email chain among M.                                            No Objection
                    0160447     Huisman and G. Craig
                                regarding revisions to the
                                National Law Journal
                                article
271   12/14/2012   USA-REL-     Email chain among L.                                            No Objection
                    0160453     Weiss, G. Craig, and M.
                                Huisman regarding
                                revisions to the National
                                Law Journal article
272   12/14/2012   USA-REL-     Email from M. Huisman                                           No Objection
                    0160454     to G. Craig regarding
                                revisions to the National
                                Law Journal article




                                                    31
               Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 32 of 42



DX      DATE       PRODUCTION   DESCRIPTION                 WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                      BATES                                                       IN TO JURY   OBJECTIONS
                                                                                 (DATE/TIME)
273   12/14/2012   USA-REL-     Email chain among G.                                           No Objection
                    0160457     Craig, C. Sloan, and M.
                                Huisman regarding
                                revisions to National
                                Law Journal article
274   12/14/2012   USA-REL-     Email chain among G.                                           No Objection
                    0191918     Craig and C. Sloan
                                regarding call with L.
                                Weiss to educate M.
                                Huisman
275   12/14/2012   USA-REL-     Email from C. Sloan                                            No Objection
                    0201024     regarding National Law
                                Journal article
276   12/14/2012   USA-REL-     Email from R. Gates to J.                                      No Objection
                    0368648     Hawker, K. Kilimnik and
                                P. Manafort regarding FT
                                coverage
277   12/14/2012   USA-REL-     E. Sager-A. Gianotti                                           Hearsay
                    0951774     emails regarding ANSA
278   12/14/2012   USA-REL2-    Email chain from T.                                            Hearsay
                    0021079     Podesta to R. Gates,
                                subject: US State Dept -
                                Press Briefing
279   12/14/2012   USA-REL2-    Email chain from B.                                            Hearsay
                    0026753     Chang to M. Tavlarides
                                et al., subject: US State
                                Dept - Press Briefing
280   12/14/2012   USA-REL2-    Email from V. Weber to                                         F.R.E. 401
                    0148668     R. Gates attaching a
                                Strategy Doc from MCW
281   12/14/2012   USA-REL2-    Memorandum from                                                F.R.E. 401
                    0148669     MCW to R. Gates
                                regarding ECFMU
                                Government Relations
                                Strategy
282   12/16/2012   USA-REL-     A. Friedman email to E.                                        Hearsay
                    0374280     Sager and D. Kuleba
                                forwarding 12/15 V.
                                Stepanov email




                                                   32
                  Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 33 of 42



DX      DATE        PRODUCTION   DESCRIPTION                  WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                       BATES                                                        IN TO JURY   OBJECTIONS
                                                                                   (DATE/TIME)
283   12/20/2012     USA-REL-    Email chain between G.                                          Hearsay
                      0191960    Craig, A. Haskell, and A.
                                 van der Zwaan regarding
                                 final Skadden Report
284   12/21/2012     USA-REL2-   Email from M.                                                   Hearsay
                      0003943    Tavlarides to R. Gates, et
                                 al., subject: Google Alert
                                 - Tymoshenko
285   12/27/2012     USA-REL-    Email chain among C.                                            No Objection
                      0201032    Sloan, L. Spiegel, G.
                                 Craig, et al. regarding
                                 response to December
                                 18, 2012 NSD letter
286   12/27/2012     USA-REL-    Email chain among L.                                            No Objection
                      0304546    Spiegel, C. Sloan, B.
                                 Kelly, et al. regarding
                                 response to December
                                 18, 2012 NSD letter
287   12/27/2012     USA-REL-    Email chain among C.                                            No Objection
                      0304552    Sloan, L. Spiegel, B.
                                 Kelly, et al. regarding
                                 response to December
                                 18, 2012 NSD letter
288                              Withdrawn

289    1/4/2013      USA-REL-    Email chain among C.                                            No Objection
                      0304592    Sloan, L. Spiegel, and G.
                                 Craig regarding response
                                 to December 18, 2012
                                 NSD letter
290    1/4/2013      USA-REL-    Email from G. Craig to                                          No Objection
                      0336987    L. Spiegel and C. Sloan
                                 regarding response to
                                 December 18, 2012 NSD
                                 letter




                                                     33
                  Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 34 of 42



DX      DATE        PRODUCTION   DESCRIPTION                 WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                       BATES                                                       IN TO JURY   OBJECTIONS
                                                                                  (DATE/TIME)
291   1/11/2013      USA-REL-    Email chain between G.                                         No Objection
                      0304624    Craig and L. Spiegel
                                 regarding a draft
                                 response to the NSD
292   1/14/2013      USA-REL-    Email chain among L.                                           No Objection
                      0304628    Spiegel, C. Sloan, and G.
                                 Craig regarding response
                                 to NSD
293   1/18/2013      USA-REL-    Email chain among C.                                           No Objection
                      0304635    Sloan and G. Craig
                                 regarding response to
                                 December 18, 2012 NSD
                                 letter
294   1/18/2013      USA-REL-    Email from G. Craig to                                         No Objection
                      0304636    L. Spiegel and C. Sloan
                                 regarding response to
                                 December 18, 2012 NSD
                                 letter
295   2/5/2013       USA-REL-    Email from C. Sloan to                                         No Objection
                      0304649    G. Craig regarding
                                 response to December
                                 18, 2012 NSD letter
296                              Withdrawn




                                                    34
                  Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 35 of 42



DX      DATE        PRODUCTION   DESCRIPTION                   WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                       BATES                                                         IN TO JURY   OBJECTIONS
                                                                                    (DATE/TIME)
297   4/22/2013      USA-REL-    Email chain among C.                                             No Objection
                      0160520    Sloan, G. Craig, L.
                                 Weiss, and M. Porter
                                 regarding contact with
                                 National Law Journal
                                 and Los Angeles Times
298                              Withdrawn

299   4/29/2013      USA-REL-    Email from L. Weiss to                                           No Objection
                      0155415    G. Craig and M. Porter
300   4/29/2013      USA-REL-    Email from G. Craig to                                           No Objection
                      0304736    C. Sloan regarding
                                 response to April 9, 2013
                                 NSD letter
301   4/30/2013      USA-REL2-   Email chain from M.                                              Hearsay
                      0012838    Baker to M. Tavlarides,
                                 et al., subject: good times
302   5/1/2013       USA-REL-    Email from G. Craig to                                           No Objection
                      0304738    C. Sloan regarding
                                 response to April 9, 2013
                                 NSD letter
303   5/1/2013       USA-REL-    Email from G. Craig to                                           No Objection
                      0339232    C. Whitney regarding
                                 response to April 9, 2013
                                 NSD letter
304                              Withdrawn
305   6/3/2013       USA-REL-    Email chain among G.                                             No Objection
                      0340518    Craig to C. Whitney
                                 regarding response to
                                 April 9, 2013 NSD letter
306   9/24/2013      USA-REL-    Email forward from G.                                            No Objection
                      0304869    Craig to L. Spiegel
                                 regarding call from A.
                                 Mudd at the DOJ




                                                      35
                  Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 36 of 42



DX      DATE        PRODUCTION     DESCRIPTION               WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                       BATES                                                       IN TO JURY   OBJECTIONS
                                                                                  (DATE/TIME)
307   10/10/2013    USA-0009489 Email chain among G.                                            No Objection
                                Craig, K. Gross, and L.
                                Spiegel regarding draft
                                response to NSD
308   10/10/2013     USA-REL-   Email from K. Gross to                                          No Objection
                      0245986   G. Craig regarding
                                meeting with NSD
309   10/10/2013     USA-REL-   Email chain among G.                                            No Objection
                      0303739   Craig, L. Weiss, and C.
                                Sloan regarding National
                                Law Journal article
310   10/10/2013     USA-REL-   Undated, draft response                                         No Objection
                      0336957   to September 5, 2013
                                letter from the NSD
311   10/11/2013     USA-REL-   Email from C. Whitney                                           No Objection
                      0197517   to A. Mudd attaching
                                October 10, 2013 letter to
                                NSD
312   10/14/2013     USA-REL-   Email chain among L.                                            No Objection
                      0160836   Weiss, G. Craig, and C.
                                Sloan regarding National
                                Law Journal article
313   1/14/2014      USA-REL-   Email from A. Haskell to                                        F.R.E. 401
                      0721926   C. Sloan regarding S.
                                Vlasenko
314   1/27/2014      USA-REL-   Email from G. Craig to                                          No Objection
                      0722977   C. Sloan attaching DOJ
                                letter
315                             Withdrawn




                                                    36
                  Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 37 of 42



DX      DATE        PRODUCTION    DESCRIPTION                 WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                       BATES                                                        IN TO JURY   OBJECTIONS
                                                                                   (DATE/TIME)
316                               Withdrawn
317   2/27/2014      USA-REL-     Email from G. Craig to                                         Hearsay,
                      0305200     L. Spiegel attaching                                           F.R.E. 401
                                  memorandum of
                                  conversation with H.
                                  Hunt


318   9/0/2016        (no bates   Audit of the National                                          F.R.E. 401,
                      number)     Security Division's                                            403
                                  Enforcement and
                                  Administration of the
                                  Foreign Agents
                                  Registration Act
319   7/26/2017                   Adam Hickey's 2017                                             F.R.E. 401,
                                  Testimony to Senate                                            403
                                  Judiciary Committee
320   2/21/2018         N/A       Transcript of arraignment                                      F.R.E. 401,
                                  and plea hearing of A.                                         403,
                                  van der Zwaan                                                  Completeness
321                               Withdrawn
322   3/27/2018         N/A       Government's sentencing                                        F.R.E. 401,
                                  memorandum for A. van                                          403
                                  der Zwaan
323                               Withdrawn
324   4/3/2018          N/A       Transcript of sentencing                                       F.R.E. 401,
                                  of A. van der Zwaan                                            403,
                                                                                                 Completeness




                                                     37
                  Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 38 of 42



DX      DATE        PRODUCTION   DESCRIPTION                WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                       BATES                                                      IN TO JURY   OBJECTIONS
                                                                                 (DATE/TIME)
325                              Withdrawn
326   3/22/2019                  Manafort Judgment in                                          F.R.E. 401,
                                 17-CR-00201                                                   403
327   5/13/2019                  Manafort Judgment in                                          F.R.E. 401,
                                 18-CR-00083                                                   403
328                              Withdrawn



329   3/21/2012      USA-REL-
                           Email chain between G.                      No Objection
                      0027629
                           Craig and D. Schoen
                           regarding the retainer
330                        Nicholas Katzenbach's                       F.R.E. 401,
                           1963 Testimony to the                       403
                           Senate Foreign Relations
                           Committee
          EXHIBITS CONDITIONALLY DESIGNATED PENDING RULING ON MR. CRAIG'S
            MOTION IN LIMINE REGARDING UKRAINE PROCUREMENT EVIDENCE:
DX      DATE        PRODUCTION   DESCRIPTION                WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                       BATES                                                      IN TO JURY   OBJECTIONS
                                                                                 (DATE/TIME)
331   8/13/2012      USA-REL-    Email chain among C.                                          No Objection
                      0158629    Whitney and D. Schoen
                                 regarding setting up a
                                 call with G. Craig
332   8/15/2012      USA-REL-    Email chain among D.                                          No Objection
                      0029703    Schoen and G. Craig
                                 regarding a call
333   8/15/2012      USA-REL-    Email from G. Craig to                                        No Objection
                      0009980    P. Manafort and C. Sloan
                                 regarding Pinchuk
334   8/15/2012      USA-REL-    Email chain among C.                                          Hearsay
                      0136415    Whitney, A. van der
                                 Zwaan, A. Haskell, and
                                 K. Kilimnik regarding
                                 letter from A. Sedov
335   12/20/2012     USA-REL-    Letter from A. Sedov to                                       No Objection
                      0000056    G. Craig




                                                    38
                  Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 39 of 42



DX      DATE        PRODUCTION   DESCRIPTION                 WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                       BATES                                                       IN TO JURY   OBJECTIONS
                                                                                  (DATE/TIME)
336   1/3/2013       USA-REL-    Email chain among C.                                           No Objection
                      0245648    Whitney and C. Sloan
                                 regarding Skadden-MoJ
                                 engagement letter
337   1/4/2013       USA-REL-    Email chain among G.                                           No Objection
                      0154922    Craig, C. Sloan, and P.
                                 Manafort attaching
                                 documents regarding the
                                 Skadden-MoJ contract
338   2/6/2013       USA-REL-    Email from G. Craig to                                         No Objection
                      0000058    V. Gurtenko attaching
                                 letter to A. Sedov
339   2/8/2013       USA-REL-    Email chain among A.                                           No Objection
                      0020247    van der Zwaan, K.
                                 Kilimnik, P. Manafort, et
                                 al. regarding engagement
                                 letter
340   2/15/2013      USA-REL-    Email from V. Gurtenko                                         No Objection
                      0008030    to G. Craig, K. Kilimnik,
                                 P. Manafort, and A. van
                                 der Zwaan regarding
                                 contract
341   2/18/2013      USA-REL-    Email chain among G.                                           No Objection
                      0195945    Craig, A. van der Zwaan,
                                 and V. Gurtenko
                                 regarding contract
342   2/19/2013      USA-REL-    Email chain among G.                                           No Objection
                      0245730    Craig and A. van der
                                 Zwaan regarding contract
343   2/25/2013      USA-REL-    Email chain among A.                                           No Objection
                      0196096    van der Zwaan, G. Craig,
                                 and V. Gurtenko
                                 regarding contract
344   2/25/2013      USA-REL-    Email chain among A.                                           No Objection
                      0196067    van der Zwaan, V.
                                 Gurtenko, G. Craig, and
                                 C. Sloan regarding
                                 contract




                                                    39
                  Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 40 of 42



DX      DATE        PRODUCTION   DESCRIPTION                WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                       BATES                                                      IN TO JURY   OBJECTIONS
                                                                                 (DATE/TIME)
345   2/25/2013      USA-REL-    Email chain among C.                                          No Objection
                      0303512    Whitney, G. Craig, and
                                 A. van der Zwaan
                                 regarding engagement
                                 letter
346   2/26/2013      USA-REL-    Email chain among G.                                          No Objection
                      0108771    Craig, C. Sloan, A. van
                                 der Zwaan, et al.
                                 regarding engagement
                                 letter
347   2/26/2013      USA-REL-    Email chain among G.                                          No Objection
                      0008044    Craig and P. Manafort
                                 regarding engagement
                                 letter
348   2/27/2013      USA-REL-    Email chain among P.                                          No Objection
                      0008047    Manafort and G. Craig
                                 regarding engagement
                                 letter
349   2/28/2013      USA-REL-    Email forward from A.                                         No Objection
                      0039403    van der Zwaan to R.
                                 Gates regarding contract
350   3/1/2013       USA-REL-    Email forward from G.                                         No Objection
                      0245757    Craig to C. Sloan
                                 regarding contract
351   3/4/2013       USA-REL-    Email chain among C.                                          No Objection
                      0196410    Whitney, V. Gurtenko,
                                 and A. van der Zwaan
                                 attaching draft contract
352   3/5/2013       USA-REL-    Email chain among G.                                          No Objection
                      0008048    Craig and P. Manafort
                                 regarding contract
353   3/5/2013       USA-REL-    Email forward from A.                                         No Objection
                      0196470    van der Zwaan to G.
                                 Craig and C. Whitney
                                 regarding contract
354   3/11/2013      USA-REL-    Email chain among A.                                          No Objection
                      0196533    van der Zwaan, V.
                                 Gurtenko, and G. Craig
                                 regarding contract




                                                    40
                  Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 41 of 42



DX      DATE        PRODUCTION   DESCRIPTION                WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                       BATES                                                      IN TO JURY   OBJECTIONS
                                                                                 (DATE/TIME)
355   3/11/2013      USA-REL-    Email chain among A.                                          No Objection
                      0196540    van der Zwaan, G. Craig,
                                 and C. Whitney
                                 regarding contract
356   3/14/2013      USA-REL-    Email forward from G.                                         No Objection
                      0304665    Craig to C. Sloan and L.
                                 Spiegel attaching
                                 engagement letter and
                                 contract
357   3/19/2013      USA-REL-    Email chain between A.                                        Hearsay
                      0236679    van der Zwaan and C.
                                 Whitney regarding
                                 proposed changes to the
                                 MoJ contract
358   3/20/2013      USA-REL-    Email chain among C.                                          Hearsay
                      0245856    Whitney and A. van der
                                 Zwaan regarding billing
359   3/20/2013      USA-REL-    Disbursement Detail                                           Completeness
                      0337733    from Skadden regarding
                                 MoJ account
360   3/27/2013      USA-REL-    Email chain among P.                                          No Objection
                      0008060    Manafort and G. Craig
                                 regarding final bill
361   4/2/2013       USA-REL-    Email forward from A.                                         No Objection
                      0196694    van der Zwaan to G.
                                 Craig attaching table
                                 annex
362   4/9/2013       USA-REL-    Email from A. van der                                         No Objection
                      0196762    Zwaan to V. Gurtenko,
                                 G. Craig, and C. Sloan
                                 attaching engagement
                                 letter and contract
363   4/10/2013      USA-REL-    Email chain among A.                                          No Objection
                      0196774    van der Zwaan, V.
                                 Gurtenko, G. Craig, and
                                 C. Sloan regarding
                                 contract
364   4/15/2013      USA-REL-    Email from C. Whitney                                         No Objection
                      0108831    to A. van der Zwaan
                                 attaching invoice




                                                    41
                  Case 1:19-cr-00125-ABJ Document 84-2 Filed 08/05/19 Page 42 of 42



DX      DATE        PRODUCTION   DESCRIPTION               WITNESS   ID   AD   EXHIBIT SENT   GOVERNMENT
                       BATES                                                     IN TO JURY   OBJECTIONS
                                                                                (DATE/TIME)
365   4/16/2013      USA-REL-    Email chain between C.                                       No Objection
                      0108851    Whitehead and A. van
                                 der Zwaan regarding
                                 invoice
366   4/16/2013      USA-REL-    Email from A. van der                                        No Objection
                      0196868    Zwaan to G. Craig, C.
                                 Sloan, and C. Whitney
                                 attaching documents
367   6/4/2013       USA-REL-    Email chain among A.                                         Hearsay
                      0236972    van der Zwaan, A.
                                 Prender, C. Whitney, et
                                 al. regarding billing
368   6/5/2013       USA-REL-    Ministry of Justice                                          No Objection
                      0000226    payment




                                                    42
